 



Exhibit 10.23
PURCHASE AND SALE AGREEMENT
(Deerwood Village; Villa Tuscany; Midway Mills; and Vista Grande)
     THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of this 7th
day of November, 2007 by and among: TAMPA PALMS TARRAGON, LLC (“Tampa Palms”), a
Florida limited liability company; OCALA TARRAGON, LLC (“Ocala”), a Florida
limited liability company; LAKE SHERWOOD PARTNERS, LLC (“Lake Sherwood”), a
Florida limited liability company; and MIDWAY MILLS PARTNERS, L.P., a Texas
limited partnership (“Midway”: together with Tampa Palms, Ocala and Lake
Sherwood, collectively, “Seller”) whose address is 423 West 55th Street, 12th
Floor, New York, New York 10019, and BREOF INVESTORS LLC, a Delaware limited
liability company (together with its permitted successors, assigns or designees,
the “Purchaser”) whose address is Three World Financial Center, 200 Vesey
Street, 11th Floor, New York, NY 10281-1021.
W I T N E S S E T H :
     WHEREAS, (i) Ocala Tarragon is the owner of the real property and the
apartment complex thereon known as “Deerwood Village”, located in Ocala,
Florida, more particularly described on Exhibit “A-1” attached hereto; (ii) Lake
Sherwood is the owner of the real property and the apartment complex thereon
known as “Villa Tuscany”, located in Orlando, Florida, more particularly
described on Exhibit “A-2” attached hereto; (iii) Tampa Palms is the owner of
the real property and the apartment complex thereof known as “Vista Grande”,
located in Tampa, Florida more particularly described on Exhibit “A-3” attached
hereto (each, an “Apartment Complex”, and collectively, the “Apartment
Complexes”); and (iv) Midway Mills is the owner of the real property and the
shopping center thereon known as the “Midway Mills Shopping Center”, located in
Carollton, Texas, more particularly described on Exhibit “A-4” attached hereto
(the “Shopping Center”); and
     WHEREAS, Purchaser desires to acquire the Apartment Complexes and Shopping
Center from Seller and Seller desires to transfer the Apartment Complexes and
Shopping Center to Purchaser.
     NOW, THEREFORE, in consideration of the mutual covenants and
representations herein contained, Seller and Purchaser agree as follows:
ARTICLE 1.
DEFINITIONS
     1.1 In this Agreement, and in the Exhibits and Schedules attached hereto,
the following words and phrases shall have the following meanings:
     “Amendment” means an amendment, renewal, supplement, modification,
expansion, restatement, extension, or any other change or revision.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     “Apartment Complex” and “Apartment Complexes” is defined in the recitals.
     “Appurtenance” means all easements, rights-of-way, covenants, restrictions,
tenements, rights and appurtenances benefiting or appertaining to the Premises
and the land lying in the streets and roads in front of and adjoining the
Premises.
     “Books and Records” means copies of the annual 2006 and 2007 year-to-date
operating statements for the Premises and, to the extent in Seller’s possession,
copies of all real estate and personal property tax statements and assessments
notices for 2007, together with current water, sewer, utility and fuel bills
received by Seller prior to the date hereof.
     “Broker” is defined in Section 13.1
     “Business Day” means any day other than (a) a Saturday or Sunday, (b) a
Federal, State of Florida or State of Texas banking holiday or Canadian banking
holiday or (c) a day on which the county recorder’s office in the county where
the Premises is located is closed.
     “Casualty” is defined in Section 10.1.
     “Casualty Notice” is defined in Section 10.1
     “Casualty Termination Notice” is defined in Section 10.1 (a)
     “Closing” means (i) the consummation of the transactions contemplated under
this Agreement on the Closing Date with respect to the Apartment Complexes and
Shopping Center, other than Villa Tuscany, and (ii) the consummation of the
transaction contemplated under this Agreement on the Villa Tuscany Closing Date
with respect to Villa Tuscany.
     “Closing Date” is defined in Section 6.1.
     “Closing Documents” is defined in Section 6.2.
     “Closing Statement” is defined in Section 6.2 (o)
     “Commitment” is defined in Section 4.2
     “Condemnation” is defined in Section 10.2.
     “Condemnation Notice” is defined in Section 10.2
     “Contracts” means all agreements between Seller and any third party
affecting the Property.
     “Deerwood Existing Loan” means that certain loan in the original principal
amount of $22,125,000, as evidenced by that certain Promissory Note dated as of
August 15, 2005, from

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Ocala Tarragon, LLC to the order of Wachovia Bank, National Association, which
Note is secured by that certain Mortgage, Assignment of Leases and Rents and
Security Agreement, dated as of August 15, 2005, between Ocala Tarragon, LLC and
Wachovia Bank, National Association, which is a lien encumbering the Deerwood
Village Apartment Complex.
     “Deerwood Holder” means Wachovia Bank, National Association, as holder of
the Deerwood Existing Loan.
     “Deposits” means all refundable security deposits, expense deposits and/or
prepaid rentals received from a Tenant under a Tenant Lease, including security,
key, cleaning, storage locker, and pet deposits of Tenants.
     “Development Rights” means all rights of Seller to the air space above the
Land, if any, all zoning entitlements, development rights and appurtenances
accruing to the Premises under, or by reason of, any applicable zoning ordinance
or other laws.
     “Due Diligence Review” is defined in Section 14.1
     “Earnest Money” is defined in Section 3.2(a).
     “Encumbrances” means any and all liens, mortgages, deeds of trust, security
agreements, security interests, options, rights of purchase or first refusal,
rights-of-way, restrictive covenants, reservations, judgments, leases,
subleases, licenses, assignments, restrictions, or other encumbrances affecting
title to the Property.
     “Escrow Holder” means the Title Company, or such other escrow holder as may
be mutually acceptable to the parties, and which agrees to serve as the escrow
holder pursuant to the terms of this agreement.
     “Existing Loans” means, collectively, the Deerwod Village Existing Loan,
the Vista Grande Existing Loan, and the Villa Tuscany Existing Loan.
     “Governmental Entity” means any national, state or local government
(domestic or foreign), any political subdivision thereof or any other
governmental or quasi-governmental, judicial, public or statutory
instrumentality, authority, body, agency, bureau or entity or any arbitrator
with authority to bind a party at law.
     “Holder” means, collectively, (i) Fannie Mae or its successors and assigns,
as holder of the Villa Tuscany Existing Loan, and/or the servicer of the Villa
Tuscany Existing Loan, (ii) the Deerwood Holder, and (iii) the Vista Grande
Holder.
     “Holder Consent” means, collectively, Villa Tuscany Holder Consent,
Deerwood Holder Consent, and Vista Grande Holder Consent, as such terms are
defined in Sections 15.1., 15.2 and 15.3, respectively.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     “Improvements” means the Apartment Complexes and the Shopping Center and
all other buildings, structures, and improvements located on the Land.
     “Initial Deposit” is defined in Section 3.2
     “Land” means the real property more particularly described on Exhibits
“A-1” – “A-4” attached hereto.
     “Legal Proceeding” means any litigation, arbitration, administrative
proceeding, or other legal proceeding of any kind.
     “Licenses and Permits” means all building, construction, land use,
environmental or other certificates, licenses, permits, consents, authorizations
and approvals issued by any Governmental Entity for or in connection with the
construction, ownership, use, occupation and operation of the Premises.
     “Notice of Waiver” is defined in Section 14.2.
     “Objections” is defined in Section 4.3
     “Objection Notice” is defined in Section 4.3.
     “Oxford Place Property” means all unsold condominium units at Oxford Place,
a Condominium, at 5125 Palm Springs Blvd., Tampa, Florida.
     “Permitted Encumbrances” is defined in Section 4.2.
     “Permitted Termination” is defined in Section 11.1
     “Person” means an individual person, a corporation, partnership, trust,
joint venture, proprietorship, estate, association, Governmental Entity or other
incorporated or unincorporated enterprise, entity or organization of any kind.
     “Personal Property” means all equipment, machinery, furniture, furnishings,
fixtures, goods, inventory, boilers, appliances, dynamos, elevators, escalators,
elevator and escalator plants, stokers, tanks and vacuum, cleaning, plumbing,
heating, lighting, air conditioning, ventilating, refrigerating, disposal and
incinerating and laundry systems, cleaning, cooking and cooling apparatus and
equipment, stoves, cleaning and lifting equipment, public address and
communications systems, switchboards, security and surveillance equipment and
devices, power equipment, transformers, sprinkler systems and other fire
prevention and extinguishing apparatus, golf carts and all financial equipment,
calculators, adding machines, and all other tangible and intangible personal
property of every nature and description used in connection with the Premises
(excluding computer hardware, software and peripherals, except for any which
might be necessary to operate or control the operation of any portions of the
Property, such as lighting, irrigation, security, etc., which shall be included
in this sale), which are not owned by

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
the Tenants, which are owned by and in the possession of Seller, and also
including any rights Seller may have, if any, with respect to the use of the
names of the Apartment Complexes and the Shopping Center.
     “Plans” means all architectural, electrical, mechanical or plumbing plans
and specifications and any environmental, engineering and geotechnical studies
or reports, including without limitation, any Phase I environmental report,
performed in connection with the Property or any portion thereof, which are not
owned by the Tenants and which are owned by and in the possession of Seller.
     “Premises” means the Land and all Improvements thereon and the
Appurtenances thereto.
     “Property” means the Premises, Personal Property, Development Rights,
Contracts, Licenses and Permits, Plans, Books and Records, Deposits and
Warranties and Guaranties on, to or in connection with the Land.
     “Rent Roll” is defined in Section 4.1(a).
     “Response Notice” is defined in Section 4.4.
     “Seller Party” is defined in Section 8.1 (c).
     “Shopping Center” is defined in the recitals.
     “Survey” is defined in Section 4.1 (b).
     “Tenant” means all tenants and other parties having the right to use or
occupy all or any portions of the Property.
     “Tenant Lease” means all leases, rental agreements, subleases, or other
agreements which permit or authorize the use and occupancy of the Property,
together with any and all, if any, guaranties, security deposits, or other
security for performance of a Tenant’s obligations thereunder, all Amendments
and/or other agreements forming a part thereof.
     “Termination Deadline” means 4:00 p.m. (Eastern time) on the date hereof.
     “Title Company” means Chicago Title Insurance Company, and/or its
affiliated title insurance companies, together with such other title insurance
companies as Purchaser may request.
     “Title Policy” means one or more ALTA Owner’s policies of Title Insurance,
insuring Purchaser’s right, title and interest in the Property in the aggregate
amount of the Purchase Price, allocated among the Apartment Complexes and the
Shopping Center in the manner set forth in Section 3.1, subject only to
Permitted Encumbrances.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     “Villa Tuscany Closing Date” is defined in Section 6.1.
     “Villa Tuscany Existing Loan” means that certain loan in the original
principal amount of $24,340,500, as evidenced by that certain Consolidated,
Amended and Restated Multifamily Note dated as of March 17, 2005, between Lake
Sherwood Partners, LLC, a Florida limited liability company, and Harborpoint
Capital, L.P., a Delaware limited partnership, which note is secured by that
certain Consolidated, Amended and Restated Multifamily Mortgage, Assignment of
Rents and Security Agreement, dated as of March 17, 2005, between Lake Sherwood
Partners, LLC, a Florida limited liability company, and Harborpoint Capital,
L.P., a Delaware limited partnership, which is a lien encumbering the Apartment
Complex known as “Villa Tuscany”.
     “Villa Tuscany Purchase Price” is defined in Section 3.1.
     “Vista Grande Existing Loan” means that certain loan in the original
principal mount of $70,350,000, as evidenced by that certain Second Amended and
Restated Promissory Note dated as of October 6, 2005, from Tampa Palms Tarragon,
LLC to the order of the Vista Grande Holder, which Note is secured by that
certain Second Amended and Restated Mortgage, Security Agreement and Fixture
Filing dated as of October 6, 2005, between Tampa Palms Tarragon, LLC and the
Vista Grande Holder, which is a lien encumbering the Vista Grande Apartment
Complex and Oxford Place Property.
     “Vista Grande Holder” means General Electric Capital Corporation, as holder
of the Vista Grande Existing Loan.
     “Warranties and Guaranties” means all unexpired warranties and guaranties
and payment and/or performance bonds required to be provided under the Contracts
and run to the benefit of Seller in connection with the construction, renovation
and/or operation of the Property.
     1.2 Unless specified to the contrary, references to Sections, Exhibits and
Schedules mean the particular Section, Exhibit or Schedule in or to this
Agreement, all of which Exhibits and Schedules are made a part hereof for all
purposes the same as if set forth herein verbatim; it being expressly understood
that if any Exhibit attached hereto which is to be executed and delivered at
Closing contains blanks, such Exhibit attached hereto shall be deemed completed
in the form executed.
     1.3 Wherever used in this Agreement:
          1. the words “include” or “including” shall be construed as
incorporating, also, “but not limited to” or “without limitation”;
          2. the word “day” means a calendar day unless otherwise specified;
          3. the word “party” means each of Seller and Purchaser;

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          4. the word “law” (or “laws”) means any statute, ordinance,
resolution, regulation, code, rule, order, decree, judgment, injunction, mandate
or other legally binding requirement of a Governmental Entity;
          5. each reference to the Premises or Property shall be deemed to
include “and/or any portion thereof”; and
          6. each reference to $ or dollars means United States dollars.
     1.4 Certain other words and phrases are defined or described elsewhere in
this Agreement.
ARTICLE 2.
PURCHASE AND SALE
     2.1 Purchase and Sale. Subject to the terms and conditions of this
Agreement, Seller hereby agrees to sell and convey to Purchaser, and Purchaser
hereby agrees to purchase from Seller, the Property.
ARTICLE 3.
PURCHASE PRICE AND EARNEST MONEY
     3.1 Purchase Price. Subject to the mechanics for closing and as otherwise
amended or reduced by the terms hereof, described in Article 6 below and the
prorations and adjustments described in Article 7 below, the purchase price (the
“Purchase Price”) for the Property shall be an aggregate ONE HUNDRED
TWENTY-THREE MILLION EIGHT HUNDRED NINETY-TWO THOUSAND DOLLARS ($123,892,000),
the allocated portion of which shall be paid by Purchaser to Seller by federal
funds wire transfer on or prior to 2:00 P.M. (Florida time) on the Closing Date
or the Villa Tuscany Closing Date as applicable. If all conditions to
Purchaser’s obligation to close have been satisfied, but Seller does not receive
the net sales proceeds credited to its account by 3:00 P.M. (Florida time) on
the Closing Date or the Villa Tuscany Closing Date, as applicable, then
prorations and adjustments will made as of 11:59 P.M. (Florida time) on the
Closing Date and the Villa Tuscany Closing Date, as applicable. The Purchase
Price shall, for purposes of title insurance, brokerage, documentary stamp tax,
transfer tax and other closing matters, be allocated among the Apartment
Complexes and the Shopping Center as follows: (a) Vista Grande, $45,000,000 (the
“Vista Grande Purchase Price”); (b) Deerwood Village, $32,892,000 (the “Deerwood
Village Purchase Price”); (c) Midway Mills, $6,000,000 (the “Midway Mills
Purchase Price”); and (d) Villa Tuscany, $40,000,000 (the “Villa Tuscany
Purchase Price”). Purchaser shall receive a credit against the portion of the
Purchase Price payable for the Villa Tuscany Apartment Complex and/or the
Deerwood Village Apartment Complex and/or the Vista Grande Apartment Complex, as
applicable, equal to (i) the principal balance of the Existing Loans assumed by
Purchaser on the applicable Closing Date, or (ii) the principal balance of the
Existing Loans repaid by Purchaser, plus any default interest, late

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
charges or other costs or amounts paid by Purchaser to cure any defaults
existing under the Existing Loans immediately prior to the prepayment thereof.
     3.2 Earnest Money.
          (a) Purchaser shall deliver to the Escrow Holder no later than 5:00 pm
(Florida time) on the second (2nd) Business Days after a counterpart of this
Agreement signed by Purchaser and Seller has been delivered to Purchaser, the
sum of $1,277,000 by federal funds wire transfer (together with all interest
earned thereon, the “Earnest Money”). This Agreement shall terminate and be
deemed void ab initio if the Earnest Money is not timely deposited with Escrow
Holder. The Earnest Money shall be held in escrow by the Escrow Holder in a
segregated interest-bearing account, with interest accruing for the benefit of
the party entitled to the payment or return of the Earnest Money. The Earnest
Money shall be paid to Seller and applied toward the Purchase Price at Closing,
and shall otherwise be paid or applied in accordance with this Agreement.
$339,374 of the Earnest Money (the “Deerwood Earnest Money”) shall be allocated
to Deerwood Village. $412,144 of the Earnest Money shall be allocated to Villa
Tuscany (the “Villa Tuscany Earnest Money”). $61,821 of the Earnest Money shall
be allocated to Midway Mills, and $463,661 of the Earnest Money shall be
allocated to Vista Grande (the “Vista Grande Earnest Money”). The Villa Tuscany
Earnest Money shall remain in escrow following the Closing of Vista Grande and
Midway Mills, and shall be paid to Seller and applied to the Villa Tuscany
Purchase Price and, if applicable, the portion of the Purchase Price allocated
to the Deerwood Village Apartment Complex at the Closing of each such Apartment
Complex, and shall otherwise be paid or applied in accordance with this
Agreement.
          (b) The Escrow Holder shall hold the Earnest Money pursuant to the
following provisions:
               (i) The Escrow Holder is not a party to, and is not bound by, or
charged with notice of any agreement out of which this escrow may arise, other
than the terms and provisions of this Section 3.2.
               (ii) The Escrow Holder shall deliver the Earnest Money to the
party so designated on written notice from both the Purchaser and Seller
specifying the time and the place where the Earnest Money is to be delivered,
provided, however that the Escrow Holder shall have received such written
instructions at least one (1) Business Day prior to the date designated for
delivery; provided, further, however, the Closing Statement shall be sufficient
to constitute such notice regardless of the date so executed.
               (iii) The Escrow Holder is acting solely as a stakeholder and
depository as an accommodation to Purchaser and Seller, and is not responsible
or liable for any matter or loss arising out of the Escrow Holder’s conduct
hereunder, except for its gross negligence or willful misfeasance. The Escrow
Holder shall not be responsible or liable for the sufficiency, correctness,
genuineness, or validity of the subject matter of this Agreement, or for the
identity or authority of any person executing any documents or instruments in
connection herewith.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
               (iv) Purchaser and Seller agree to jointly and severally,
indemnify, defend and hold harmless the Escrow Holder from and against any loss,
cost, claims, damage or expense, including, without limitation, any and all
court costs and attorney’s fees and expenses, collectively called “Expenses”,
incurred by the Escrow Holder in connection with or in any way arising out of
this Agreement, other than Expenses resulting from the Escrow Holder’s gross
negligence or willful misconduct, provided that as between Purchaser and Seller
any costs or expenses incurred as a result of any dispute between Seller and
Purchaser shall be the responsibility of the non-prevailing party in such
dispute. The Escrow Holder may, at its own expense, consult with legal counsel
in the event of any dispute or questions as to the construction of any
provisions hereof or its duties hereunder, and it shall be fully protected in
acting in accordance with the written opinion or instructions of such counsel.
               (v) The Escrow Holder shall be entitled to act or rely upon, and
the Escrow Holder shall be protected in acting or relying upon, the genuineness
and validity of any written notice, request, waiver, consent, certificate,
receipt, authorization, power of attorney or other document the Escrow Holder
shall receive from any party hereto.
               (vi) Except as otherwise provided in Section 3.2 (b) (ii) above,
in the event that (a) the Escrow Holder receives contradictory instructions from
the parties hereto, or (b) there shall be any dispute between Seller and
Purchaser as to any matter arising under this Agreement, or (c) there shall be
any uncertainty as to the meaning or applicability of the provisions hereof or
any written instructions received by the Escrow Holder pursuant hereto, the
Escrow Holder shall continue to hold the Earnest Money pending resolution of the
matter if so instructed by written notification from both Seller and Purchaser
or if not so instructed shall deposit the Earnest Money with any appropriate
court in the State of New York at the cost and expense of Purchaser and Seller
jointly and severally, and, upon making such deposit, the Escrow Holder shall
thereupon be discharged and released from any and all liability with respect to
the Earnest Money. The Escrow Holder may dispose of the escrowed funds in
accordance with a court order, and shall be fully protected if it acts in
accordance with any such court order.
               (vii) Deposits made pursuant to these instructions may be
invested on behalf of any party or parties hereto, provided that any direction
to the Escrow Holder for such investment shall be in writing and contain the
consent of all other parties to this Agreement together with a completed, signed
W-9 Form. The Escrow Holder is not to be held responsible for the loss of
principal or interest on any investment made pursuant to the aforesaid
instruction or in the redemption thereof.
               (viii) The Earnest Money must be held in a segregated escrow
account and may not be commingled with any other escrowed funds held by the
Escrow Holder; and
               (ix) Upon delivery of the Earnest Money in accordance with the
terms hereof, the Escrow Holder shall be discharged and released from any and
all liability with respect to the Earnest Money.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
               (x) Escrow Holder may resign as Escrow Holder hereunder at any
time upon written notice to Purchaser and Seller, provided that such resignation
shall not be effective unless and until a replacement escrow agent acceptable to
Purchaser and Seller shall have been identified and such replacement escrow
agent shall have agreed in writing to serve as Escrow Holder hereunder pursuant
to the terms and conditions of this Agreement.
               (xi) Purchaser and Seller may jointly terminate the services of
Escrow Holder hereunder at any time upon written notice to Escrow Holder,
provided that such termination shall not be effective unless and until a
replacement escrow agent acceptable to Purchaser and Seller shall have been
identified and such replacement escrow agent shall have agreed in writing to
serve as Escrow Holder hereunder pursuant to the terms and conditions of this
Agreement.
ARTICLE 4.
DELIVERY OF DOCUMENTS/TITLE
     4.1 Within two (2) Business Days after a fully executed counterpart of this
Agreement is delivered to Purchaser (except as otherwise provided), Seller shall
deliver the following information and documents to Purchaser with respect to
each Apartment Complex and the Shopping Center:
          (a) Tenant Leases (which shall be made available for inspection at the
Shopping Center and each Apartment Complex, and not delivered to Purchaser), a
current rent roll concerning each Property (each, a “Rent Roll” and
collectively, the “Rent Roll”) setting forth, with respect to each apartment
unit: (i) the name of the Tenant, (ii) the rent payable, (iii) the expiration
date of each lease and the status of the rental payments payable thereunder, and
(iv) the security or other deposit(s) held by Seller.
          (b) The most recent surveys of the Property in Seller’s possession
(the “Survey”). Any updated Surveys required by Purchaser shall be ordered and
paid for by Purchaser.
          (c) Copies of any unrecorded written agreements with utility companies
in Seller’s possession, if any.
          (d) Copies of all Books and Records (provided that Seller will
promptly forward to Purchaser copies of any tax, water, sewer, utility and/or
fuel bills received by Seller after the date hereof), Contracts, Licenses and
Permits, Plans, and Warranties and Guaranties.
          (e) Copies of the most recent title commitments and owner’s title
policies for each Property in Seller’s possession, if any. If Seller shall fail
to deliver to Purchaser items (a) through (e) above within two (2) Business Days
after a fully-executed copy of this Agreement is delivered to Purchaser,
Purchaser’s sole remedy therefor shall be Purchaser’s right to terminate this
Agreement by delivering written notice thereof to Seller prior to the delivery
of all such

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
items and receive the return of the Earnest Money, in which event neither party
shall have any further rights or obligations hereunder (except as otherwise
provided herein).
     4.2 Purchaser shall request the Title Company to deliver to Purchaser and
Seller: (a) current commitments for Owner’s Policies of Title Insurance issued
by the Title Company, whereby said Title Company commits to issue the Title
Policy, written in accordance with this Agreement (collectively, the
“Commitment”, and each, individually, a “Commitment”); and (b) copies of all
instruments shown on Schedule B of the Commitments, and Purchaser may also order
such Survey updates as Purchaser reasonably deems necessary. The Commitments
shall describe the Property; shall list Purchaser as the prospective named
insured; shall show as the policy amounts the allocable portions of the Purchase
Price specified in Section 3.1; and shall contain the commitment of the Title
Company to insure Purchaser’s fee simple interest in the Property upon the
Closing, subject only to the Permitted Encumbrances. The Commitments shall show
the status of the title of the Property and all exceptions which would appear in
the Title Policy. Any items or exceptions to title which are accepted or waived
in writing or deemed to have been accepted or waived by Purchaser pursuant to
the terms of this Agreement are hereinafter referred to as “Permitted
Encumbrances”. Seller makes no representations or warranties with respect to the
accuracy of the Commitment. Notwithstanding anything contained in this Agreement
to the contrary, Purchaser shall be entitled to reasonable adjournments of the
Closing Date or the Villa Tuscany Closing Date, in the event the Title Company
is not able to deliver any Commitments and/or updated Surveys in a reasonable
time prior to the Closing Date or the Villa Tuscany Closing Date.
     4.3 Within two (2) Business Days after the later of (i) the date hereof, or
(ii) receipt of any Commitment (and all instruments shown thereon and any
updated Survey, if applicable) for any Property (or, with respect to any title
matter appears in an update or bringdown to the Commitment which did not appear
in the original Commitment, within two (2) Business Days after receipt of such
update or bringdown), Purchaser shall give written notice (the “Objection
Notice”) to the Seller and the Title Company of any conditions of title and
anything contained or set forth in the Commitment (or such update or bringdown
thereto) or on the Survey, regardless of whether or not the items being objected
to were known to Purchaser, which are unacceptable to Purchaser in its
reasonable discretion or for which Purchaser will in its reasonable discretion
require the Title Company give affirmative insurance with respect thereto and
which Purchaser is unwilling to take title subject to (the “Objections”),
separately specifying and setting forth each of such Objections. Seller shall be
entitled to reasonable adjournments of the Closing Date and the Villa Tuscany
Closing Date, as applicable, to cure the Objections, not to exceed thirty
(30) days in the aggregate. If Purchaser gives Seller an Objection Notice as set
forth above, then all matters disclosed on such Commitment which are not
objected to in such Objection Notice shall be deemed to be Permitted
Encumbrances. If Purchaser fails to give Seller an Objection Notice within the
period set forth above, then all matters disclosed on the Commitment shall be
deemed to be Permitted Encumbrances.
     4.4 Except as otherwise set forth in this Section 4.4, Seller shall not be
required to expend any money or bring any action or proceeding to cure such
Objections. Notwithstanding the foregoing: (a) the standard preprinted
exceptions set forth in the Commitment shall not

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
constitute Permitted Encumbrances for purposes hereof to the extent they can be
omitted in the State of Florida or Texas, as applicable, by Seller’s affidavit
without payment of additional premium by Purchaser; (b) all mortgages and other
encumbrances evidencing or securing indebtedness of Seller, or any
predecessor-in-interest, shall not constitute Permitted Encumbrances and shall
be discharged and satisfied by Seller prior to Closing; provided, however, upon
receipt of the Holder Consent the Existing Loans shall constitute a Permitted
Encumbrance; (c) Seller shall be required to expend up to $1,000,000 in the
aggregate to satisfy, discharge or bond over liens or other monetary or
non-monetary items which can be satisfied by the expenditure of less than
$1,000,000 in the aggregate; (d) Seller shall use its reasonable good faith
efforts (without cost to Seller) to cure any objections to Seller’s title raised
by Purchaser or the Title Company with respect to affidavits or consents of
stockholders, directors and officers approving any acts of affiliated
corporations in the chain of title, and proof of payment of franchise or
dissolution taxes thereof; and (e) Seller shall be required to discharge or
satisfy any encumbrances first appearing of record following the date hereof
which are created by or at the direction of Seller, regardless of the amount of
the expenditure required to discharge or satisfy such encumbrances. Within five
(5) Business Days after an Objection Notice is given, Seller shall give
Purchaser notice (the “Response Notice”) if Seller is unable or unwilling
(except as otherwise required in accordance with clauses (a) through (e) in the
immediately preceding sentence) to cure any of Purchaser’s Objections. If
Seller’s Response Notice indicates that Seller is unwilling or unable (except as
otherwise required in accordance with clauses (a) through (e) above) to cure
Purchaser’s Objections, or if Seller shall fail to timely give a Response
Notice, then Purchaser may, as its exclusive remedy, elect by written notice
given to Seller within five (5) Business Days after the Response Notice is
given, either (a) to accept such title as Seller is able to convey without any
reduction or abatement of the Purchase Price, or (b) terminate this Agreement
with respect to the individual Apartment Complex or Shopping Center for which
Seller has indicated that it is unwilling or unable to cure Purchaser’s
Objections, or (c) to terminate this Agreement, in which event the Earnest Money
and all interest thereon shall be returned to Purchaser. If Purchaser fails to
deliver any such notice, Purchaser will be deemed to have elected to terminate
under clause (c). Notwithstanding anything contained in this Agreement to the
contrary, in the event Purchaser elects option (b) in the immediately preceding
sentence, this Agreement shall be deemed to be amended upon receipt of
Purchaser’s notice of such partial termination and (i) the Purchase Price shall
be deemed to be reduced by the amount of the Purchase Price allocated to such
Apartment Complex or Shopping Center, (ii) the Earnest Money and all interest
earned thereon with respect to the Earnest Money allocated to such Apartment
Complex or Shopping Center shall be returned to Purchaser, and (iii) the
Apartment Complex or Shopping Center which is the subject of the Purchaser’s
Objection causing such partial termination shall be eliminated from the Property
being purchased hereunder.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ARTICLE 5.
CONDITIONS TO CLOSING
     5.1 Conditions to Obligations of Purchaser. The obligations of Purchaser to
execute and deliver the applicable Closing Documents, to pay the Purchase Price
and to perform Purchaser’s other obligations at the Closing for all or a portion
of the Property under this Agreement are and shall be subject to the
satisfaction of each of the following conditions at or prior to the Closing,
unless otherwise specified:
          (a) Title to the Property shall be free of Encumbrances other than
Permitted Encumbrances.
          (b) Seller shall have executed (where applicable) and delivered to
Escrow Holder the Closing Documents to be executed and delivered by Seller.
          (c) All of the representations and warranties of Seller contained in
this Agreement shall have been true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing
Date, the Villa Tuscany Closing Date or the Deerwood Village Closing Date, as
applicable, with the same effect as if made on and as of such date.
          (d) Seller shall have performed, observed, and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed, observed, and complied with on Seller’s part
prior to or as of the Closing Date, the Villa Tuscany Closing Date or the
Deerwood Village Closing Date, as applicable.
          (e) Other than in the event of a Casualty or a Condemnation, the
physical condition of the Property shall be substantially the same on the
Closing Date, the Villa Tuscany Closing Date or the Deerwood Village Closing
Date, as applicable, as on the date hereof, reasonable wear and tear excepted.
          (f) With respect to the Closing of the Villa Tuscany Apartment
Complex, Villa Tuscany Holder Consent (as defined in Article 15) shall have been
issued.
          (g) With respect to the Closing of the Vista Grande Apartment Complex,
Vista Grande Holder Consent (as defined in Article 15) shall have been issued.
          (h) With respect to the Closing of the Deerwood Village Apartment
Complex, Deerwood Village Holder Consent (as defined in Article 15) shall have
been issued.
          (i) Seller shall have delivered to the Title Company funds in amounts
sufficient to pay any transfer or other taxes or fees and/or expenses required
to be paid by Seller hereunder (unless Seller authorizes the Title Company to
deduct and pay such expenses out of monies payable to Seller).

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          (j) The Warranties and Guarantees have been made available for
inspection by Purchaser or have been delivered to Purchaser.
In the event that one of the above conditions precedent to the obligations of
Purchaser shall not occur by the Closing Date or the Villa Tuscany Closing Date,
as applicable, and the occurrence of such condition is not waived by Purchaser,
then upon written notice from Purchaser to Seller and Escrow Agent delivered on
or prior to the Closing Date or the Villa Tuscany Closing Date, as applicable,
this Agreement shall terminate, the Earnest Money (or applicable portion
thereof) shall be returned to Purchaser (and, if such failure was due to a
default by Seller, Purchaser may pursue its remedies hereunder) and neither
party shall have any further obligation to the other.
     5.2 Conditions to Obligations of Seller. The obligations of Seller to
execute and deliver the applicable Closing Documents and to perform Seller’s
other obligations at the Closing for all or a portion of the Property under this
Agreement are and shall be subject to the satisfaction of each of the following
conditions at or prior to the Closing:
          (a) Subject to Sections 4.1 and 6.1, Purchaser shall have delivered
the balance of the Purchase Price due at Closing to Escrow Holder for delivery
to Seller at the Closing pursuant to the terms of this Agreement.
          (b) Purchaser, or its designee, as applicable, shall have executed
(where applicable) and delivered to Escrow Holder the Closing Documents to be
executed and delivered by Purchaser.
          (c) All of the representations and warranties of Purchaser contained
in this Agreement shall have been true and correct in all material respects when
made, and shall be true and correct in all material respects on the Closing
Date, the Villa Tuscany Closing Date or the Deerwood Village Closing Date, as
applicable, with the same effect as if made on and as of such date.
          (d) Purchaser shall have performed, observed, and complied in all
material respects with all covenants, agreements, and conditions required by
this Agreement to be performed, observed, and complied with on Purchaser’s part
prior to or as of the Closing Date.
          (e) With respect to the Closing of the Vista Grande Apartment Complex,
the Deerwood Village Apartment Complex, and the Villa Tuscany Apartment Complex
only, the applicable Holder Consent shall have been issued, and Seller and all
of its affiliates shall have been released by Holder from all obligations under
the Existing Loans.
In the event that one of the above conditions precedent to the obligations of
Seller shall not occur by the Closing Date and the occurrence of such condition
is not waived by Seller, then upon written notice from Seller to Purchaser and
Escrow Agent delivered on or prior to the Closing Date, this Agreement shall
terminate (and, if such failure was due to a default by Purchaser, the Earnest
Money shall be paid to the Seller) and neither party shall have any further
obligation to the other.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ARTICLE 6.
CLOSING
     6.1 Closing. The Closing shall occur through an escrow at the Title
Company, no later than 2:00 p.m. (EST) on November 13, 2007 (the “Closing Date”)
as to the Shopping Center and all Apartment Complexes other than the Villa
Tuscany Apartment Complex, the Closing Dates for which shall occur as to Villa
Tuscany, no later than seven (7) Business Days after the Villa Tuscany Holder
Consent (as defined in Article 15) has been obtained (the “Villa Tuscany Closing
Date”), TIME BEING OF THE ESSENCE TO SUCH DATES (subject, however, to any
adjournment rights provided for in this Agreement), unless the parties mutually
agree in writing upon another place, time or date. The parties will deliver
(i) the Closing Documents to the Escrow Holder by hand, overnight delivery
service or fax one (1) Business Day prior to the Closing Date or the Villa
Tuscany Closing Date, as applicable, and (ii) the funds by wire transfer(s) on
or prior to the Closing Date or the Villa Tuscany Closing Date, as applicable,
in accordance with the terms of this Agreement.
     6.2 Seller’s Obligations at Closing. At least one (1) Business Day prior to
the applicable Closing, Seller shall deliver to Escrow Holder four (4) copies of
the following documents with respect to Seller, the Shopping Center and each
Apartment Complex (the “Closing Documents”):
          (a) a Special Warranty Deed (herein so called), in form and substance
as set forth on Exhibit “C” attached hereto, duly executed and acknowledged by
the applicable Seller, conveying fee simple title to the Premises to Purchaser
or its designee, subject only to the Permitted Encumbrances;
          (b) counterparts of an Assignment and Assumption of Leases (herein so
called), in form and substance as set forth on Exhibit “D” attached hereto, duly
executed by the applicable Seller, conveying the Tenant Leases and Deposits for
the Property to Purchaser;
          (c) counterparts of a Bill of Sale (herein so called), in form and
substance as set forth on Exhibit “E” attached hereto, duly executed by the
applicable Seller, conveying the Property other than the Premises to Purchaser;
          (d) counterparts of a General Assignment and Assumption (herein so
called), in form and substance as set forth on Exhibit “F” attached hereto, duly
executed by the applicable Seller, conveying the Contracts, Licenses and Permits
and Warranties and Guaranties owned by Seller for the Property to Purchaser;
          (e) a form of Notice Letter (herein so called) originally executed by
the applicable Seller and addressed to Tenants under the Tenant Leases, in form
and substance as set forth in Exhibit “G” attached hereto;

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          (f) an affidavit originally executed by the applicable Seller to the
effect that such Seller is not a foreign person for purposes of 26 U.S.C. 1445
(b) (2);
          (g) such affidavits executed by the applicable Seller as the Title
Company shall reasonably require in order to omit from the Title Policy all
exceptions for (i) judgments, bankruptcies or other returns against persons or
entities whose names are the same or similar to the applicable Seller’s name,
(ii) mechanic’s and materialman’s liens for work conducted by or on the
applicable Seller’s behalf, (iii) rights of parties in possession (other than
Tenants under the Tenant Leases, as tenants only), (iv) notices of commencement
for work conducted by or on the applicable Seller’s behalf, (v) any matters
arising as a result of Seller’s acts during the “gap” period between the time of
execution and delivery of the deed and the recordation thereof, and (vi) survey
matters which can be resolved by Seller’s affidavit that there have been no
material changes to the Property since the date of the Survey;
          (h) a Certificate of an officer of the managing member of the
applicable Seller, reflecting the authorization of (i) the actions to be taken
by the applicable Seller under this Agreement and (ii) the execution and
delivery of this Agreement, the Closing Documents and all other documents
required to be executed and delivered by the applicable Seller pursuant to this
Agreement and such organizational and other authorizing documents of Seller as
may be reasonably required by the Title Company.;
          (i) all Tenant Leases, Books and Records (originals when available or
photocopies if not available) in the possession or control of the applicable
Seller;
          (j) all keys and master keys to all locks at the Property which are in
the possession or control of the applicable Seller;
          (k) all Licenses and Permits in the applicable Seller’s possession or
control;
          (l) all Plans in the applicable Seller’s possession or control;
          (m) all Contracts, if any, in the applicable Seller’s possession or
control;
          (n) executed and acknowledged counterparts of all documents and
instruments required by Holder in connection with the issuance of Holder
Consent, the assumption of the Existing Loans by Purchaser and the release of
Seller and its affiliates from all obligations under the Existing Loans;
          (o) a closing statement prepared by Seller and approved by Purchaser
(the “Closing Statement”);
          (p) original counterparts of a management agreement for each Apartment
Complex (collectively, the “Management Agreements”), pursuant to which Tarragon
Management, Inc. (the “Manager”) will manage such Apartment Complexes for a term
of one

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
year, for a fee equal to 3% of gross revenues from each Apartment Complex, which
Management Agreements shall substantially be on the form annexed hereto as
Exhibit “M”;
          (q) an updated Rent Roll for the Property;
          (r) all transfer tax and other similar tax returns which Seller is
required by law to execute and acknowledge and to deliver, either individually
or together with Purchaser, to any governmental authority as a result of the
sale, and if Seller is responsible for payment of such taxes in accordance with
this Agreement, checks made payable to the appropriate governmental authority in
the required amounts (unless Seller authorizes the Title Company to deduct and
pay such expenses out of monies payable to Seller).
          (s) Certificates of Occupancy for all Improvements.
     6.3 Purchaser’s Obligations at Closing. At Closing, Purchaser shall deliver
to Escrow Holder the following:
          (a) subject to Article 4 and Article 6 hereof, the balance of the
Purchase Price, by wire transfer of immediately available funds to the account
of the Title Company;
          (b) executed counterparts of all of the Assignments and Assumptions of
Leases, General Assignments and Assumptions and Notice Letters, originally
executed and acknowledged (where applicable) by Purchaser, or its designee, as
applicable;
          (c) a certificate of the manager of Purchaser, reflecting the
authorization of (i) the actions to be taken by Purchaser under this Agreement,
(ii) the execution and delivery of this Agreement, the Closing Documents and all
other documents to be executed and delivered by Purchaser pursuant to this
Agreement and/or as customarily required by the Title Company, and (iii) the
payment of the Purchase Price;
          (d) executed and acknowledged counterparts of all documents and
instruments required by Holder in connection with the issuance of Holder
Consent, the assumption of the Existing Loans by Purchaser and the release of
Seller and its affiliates from all obligations under the Existing Loans;
          (e) the Closing Statement; and
          (f) original counterparts of the Management Agreements, duly executed
by Purchaser or its designee, as applicable.
     6.4 Closing Costs. Except as otherwise expressly provided herein, Purchaser
shall pay (i) all sales taxes on personal property, if any, (ii) the title
premiums and the cost of any endorsements to the Title Policy required by
Purchaser or Purchaser’s acquisition lender and the search and examination fees
incurred in connection with the transfer of the Property, (iii) Purchaser’s
share of prorations, (iv) the cost of updating the Survey, (v) all recording
charges

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
(other than for discharges of mortgages), (vi) all documentary stamps and
intangible taxes in connection with Purchaser’s financing, (vii) all application
fees, assumption fees and other costs associated with obtaining Villa Tuscany
Holder Consent, Deerwood Village Holder Consent and Vista Grande Holder Consent,
and (viii) fifty percent (50%) of any escrow fees and other customary charges of
the Escrow Holder (if any). Seller shall pay (i) Seller’s share of prorations,
(ii) all applicable state, city and county deed stamp tax, excise, documentary
stamp, conveyance and transfer taxes and (iii) fifty percent (50%) of any escrow
fees and other customary charges of the Escrow Holder (if any). Except as
otherwise provided herein, each party shall pay its own attorneys’ fees.
     6.5 Electronic Data Transfer. Seller shall, with Purchaser’s cooperation,
use its commercially reasonable efforts to electronically transfer all
Property-related financial and operational information to Purchaser as of the
Closing Date, in a manner such that Purchaser will not have to manually input
such data into its computer records or systems, provided that Seller shall not
be required to transfer any proprietary information, violate any license
agreements, or incur any material costs in so doing.
ARTICLE 7.
PRORATIONS
     7.1 The following shall be apportioned and adjusted between Seller and
Purchaser as of 11:59 p.m. (Florida time) on October 31, 2007 (the “Adjustment
Date”), except as otherwise specified:
          (a) rents and additional rents under or in respect of the Tenant
Leases, as, when and to the extent actually collected, on the basis of the
period for which payable under the applicable Tenant Lease and apportioned on
the basis of the actual number of days in such period;
          (b) any real property taxes, water and sewer rents and charges;
property owners’ association dues, assessments, fees and charges; the cost of
any real property tax appeal commenced or continuing after the date hereof, as
well as any tax credit or refund collected as a result thereof; vault taxes or
charges, elevator inspection charges and other like and similar municipal taxes
and charges, each on the basis of the fiscal year or other period for which
assessed, and apportioned upon the basis of the actual number of days in such
year or period. If actual tax bills are not available, taxes shall be
apportioned based on the most recent tax bills available, with a post-Closing
adjustment to be made as soon as tax bills for the fiscal year during which the
Closing occurs become available;
          (c) subject to Section 7.5, electric, gas, steam and other public
utility charges for services furnished to the Property, on the basis of the
actual number of days in any period covered by the charge being apportioned
(except that no apportionment shall be made for any of such items as are
furnished and charged by the applicable utility company directly to Tenants
under the Tenant Leases);

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          (d) all charges under the Contracts to be assumed by Purchaser, on the
basis of the actual number of days in any period covered by the charge being
apportioned. Seller shall pay, at or prior to the Closing, all installments or
amounts of items which are being apportioned under this Section which became due
and payable prior to the Adjustment Date; and
          (e) interest actually paid under the Existing Loan but excluding any
penalties and default interest accruing between the Adjustment Date and the
Closing Date, which shall be paid by Seller on or prior to Closing.
     7.2 Seller shall pay all unpaid commissions, fees and other charges due on
or prior to the Adjustment Date to real estate brokers or other Persons with
respect to any Tenant Lease beginning prior to the Adjustment Date. If the
Closing occurs, then Purchaser shall be responsible for commissions, fees, or
other charges due to real estate brokers or other Persons with respect to Tenant
Leases, and any renewals, extensions and expansions thereof beginning after the
Adjustment Date. Purchaser will receive a credit against the Purchase Price for
all Deposits.
     7.3 If the Closing occurs before a new real property or other applicable
tax rate or charge of a Governmental Entity is fixed, then the apportionment of
such tax or charge at the Closing shall be based upon the tax rate for the
immediately preceding fiscal period applied to the latest assessed valuation.
Promptly after the new tax rate has been fixed, the apportionment of such tax or
charge made at the Closing shall be recalculated and any reimbursement owed by
Purchaser to Seller or Seller to Purchaser, as the case may be, shall be paid
promptly after such recalculation.
     7.4 If any Tenant under a Tenant Lease is in arrears in the payment of
rent, or other charges, payments received from such Tenant after the Adjustment
Date shall be applied in the following order of priority: first, to any rents or
other sums due and owing during the month in which the payment is received, then
to the payment of current rents and other sums due Purchaser as the current
owner of the Property and landlord under the Tenant Leases, and the balance to
any delinquent sums owing to Seller under the Tenant Leases. Notwithstanding the
preceding sentence, any arrearages from delinquent Tenants at the Shopping
Center shall remain the property of Purchaser and shall not be remitted to
Seller if and when collected. If any payments from a Tenant received by
Purchaser or Seller after the Closing are payable to the other party by reason
of this Section, then the appropriate sum shall be promptly paid to the other
party. After the Closing, Seller may bring, in Seller’s name and at Seller’s
expense, an action against any Tenant to collect rent, additional rent, or other
payments due Seller for a period prior to the Adjustment Date, together with the
cost of collection thereof; but in no event shall Seller seek any remedy against
any such Tenant other than collection of funds from the particular Tenant.
Seller shall not interfere with other Tenants of the Property and shall comply
with all applicable laws in connection with its collection of delinquent sums
pursuant to the terms of this paragraph. Notwithstanding anything contained
herein to the contrary, nothing shall prevent Purchaser from commencing eviction
proceedings against any Tenant for non-payment of current rents as they become
due.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     7.5 The apportionment of utility charges shall be made upon the basis of
charges shown on the latest available bills of such utilities. The charges shown
on such available bills for periods prior to the Adjustment Date shall be paid
by Seller, and for the period from the date of each such last available utility
bill to the Adjustment Date, an apportionment shall be made based on the amount
charged for the period covered by such last available bill. Notwithstanding the
foregoing, Seller will use reasonable efforts to cause the respective utility
companies to read their meters or fix their charges to the Closing Date, and the
Villa Tuscany Closing Date, as applicable, in which event Seller shall pay such
charges, when billed, to the Adjustment Date, and Purchaser shall pay such
charges from and after the Adjustment Date, and/or promptly reimburse Seller for
any such charges paid by Seller for any period subsequent to the Adjustment
Date.
     7.6 At the Closing if requested by Purchaser, Seller shall assign to
Purchaser, all deposits or escrows held for Seller’s account at or by any public
utility company in connection with the utility services furnished to the
Property; and in such case Purchaser shall pay Seller, at the Closing, for the
amount of deposits, or escrows so assigned. Prior to the Closing Date or the
Villa Tuscany Closing Date, as applicable, Seller shall notify all such public
utilities in writing of the applicable transfer of service. Seller shall receive
a credit at Closing equal to the amount of all escrows or reserves held by or on
behalf of Holder under the Existing Loans.
     7.7 If any item covered by this Article cannot be apportioned because the
same has not been (or cannot be) fully ascertained on the Closing Date or the
Villa Tuscany Closing Date, as applicable, or if any error has been made with
respect to any apportionment, then such item shall be apportioned (or corrected,
as applicable) as soon as the same is fully ascertained and shall be paid within
twenty (20) days thereafter by the appropriate party. Any Property-related bills
received after Closing related to the period prior to the Adjustment Date shall
be promptly paid by Seller.
     7.8 Real estate tax refunds and credits received after the Closing which
are attributable to the fiscal tax year during which the Adjustment Date, occurs
shall be apportioned between Seller and Purchaser, pursuant to this Article.
     7.9 If, as of the Adjustment Date, the Property shall be (or shall have
become) subject to a special or local assessment or charge of any kind (whether
or not yet a lien), then (to the extent not payable by the tenants) Seller shall
pay all installments thereof due and payable prior to the Adjustment Date;
provided, however, any installment thereof attributable to a period from and
after the Adjustment Date shall be apportioned at the Closing in the same manner
as for taxes under Section 7.1(b). Purchaser shall be responsible for all
installments of such assessment attributable to the period from and after the
Adjustment Date.
     7.10 In the event either Purchaser or Seller shall owe the other any money
as a result of the terms of this Article 7 (whether at Closing or thereafter),
then the party owing such money shall pay the other party such money promptly,
as soon as the amount is finally determined.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     7.11 At the Closing if requested by Purchaser, Seller shall cause all
existing insurance policies currently held by Seller with respect to the
Property to remain in effect, and shall take all steps reasonably requested by
Purchaser to have Purchaser, and Purchaser’s lender, if applicable, named as
“additional insureds” and “loss payee(s)” on any such insurance policies. In
such event, the prepaid premium paid by Seller in connection with any such
insurance policies shall be apportioned and adjusted based on the actual number
of days remaining in the period for which such policies were prepaid, between
Seller and Purchaser as of 11:59 p.m. (Florida time) the day preceding the
Closing Date, and Seller shall receive, a credit at Closing in the amount equal
to such apportionment.
     7.12 If Tarragon Ocala Development Corp., as a member of Ocala, is or
becomes entitled to receive proceeds from the sale of the Deerwood Village
Apartment Complex pursuant to the Operating Agreement for Ocala Tarragon or the
consent of S.E.T., LLC to the sale of the Deerwood Village Apartment Complex
pursuant to this Agreement, in excess of what Tarragon Ocala Development Corp.
would have been entitled to receive under the Tarragon Ocala Operating Agreement
if such Apartment Complex were sold to Purchaser for $32,000,000, then Purchaser
will receive a credit against the Purchase Price or a reimbursement equal to the
amount of such excess.
     7.13 This Article 7, and all rights and duties of the parties hereunder,
shall survive the Closing.
ARTICLE 8.
REPRESENTATIONS AND WARRANTIES OF SELLER
     8.1 Disclaimer of Seller.
          (a) Except as expressly set forth in this Agreement and except for
those items delivered pursuant to the terms of this Agreement, including
Section 8.2, Purchaser acknowledges and agrees that Seller, or any member,
shareholder, partner, director, officer, manager, person, firm, agent, employee
or representative of, or acting or purporting to act on behalf of, Seller has
not made, does not make and specifically negates and disclaims any
representations, warranties, promises, covenants, agreements or guaranties of
any kind or character whatsoever, whether express or implied, oral or written,
past, present or future, of, as to, concerning or with respect to the Property.
Seller is not liable or bound in any manner by any verbal or written statements,
representations or information pertaining to the Property, or the operation
thereof, furnished by any real estate broker or any agent or employee of Seller,
except for those items delivered by or on behalf of Seller pursuant to the terms
of this Agreement. Purchaser further acknowledges and agrees that except as
expressly set forth in this Agreement, to the maximum extent permitted by law,
that should the Closing occur, then the sale of the Property as provided for
herein will be made on an “AS IS” condition and basis “WITH ALL FAULTS” as of
the date hereof, reasonable wear and tear, and casualty and condemnation (as
provided in Article 10) excepted. It is understood and agreed that the Purchase
Price has been adjusted by prior negotiation to reflect that the Property is
sold by Seller and purchased by

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Purchaser subject to the foregoing.
          (b) Except as expressly set forth in Section 8.2 below, Seller makes
no representations or warranties as to the truth, accuracy or completeness of
any materials, data or other information supplied to Purchaser in connection
with Purchaser’s inspection of the Property (e.g., that such materials are
complete, accurate or the final version thereof, or that all such materials are
in Seller’s possession). It is the parties express understanding and agreement
that such materials are provided only for Purchaser’s convenience in making its
own examination and determination prior to the date hereof as to whether it
wishes to purchase the Property, and, in doing so, Purchaser shall rely
exclusively on its own independent investigation and evaluation of every aspect
of the Property and not on any materials supplied by Seller, except as may be
expressly set forth below in Section 8.2.
          (c) Each party comprising Seller and its shareholders, officers,
directors, agents, employees, property manager and affiliates (individually a
“Seller Party” and collectively the “Seller Parties”) are hereby released from
all responsibility and liability regarding the condition (including the presence
in the soil, air, structures and surface and subsurface waters, of any and all
materials or substances that have been or may in the future be determined to be
toxic, hazardous, undesirable or subject to regulation and that may need to be
specially treated, handled and/or removed from the Property under current or
future federal, state and local laws, regulations or guidelines), valuation,
salability or utility of the Property, or its suitability for any purpose
whatsoever. Without limitation, Purchaser specifically releases Seller from any
claims it may have against Seller now or in the future under the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., as amended; the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901
et seq., as amended; any other analogous state or federal statute; and common
law arising from the environmental conditions of the Property or the presence of
hazardous materials, solid wastes, or any other pollutants or contamination the
Property.
          (d) Notwithstanding anything herein (including, without limitation,
the other provisions of this Article 8) or otherwise to the contrary,
(a) Purchaser has not released Seller from, and Seller agrees to be and remain
fully liable and responsible for (i) any breach of Seller’s representations and
warranties contained in this Agreement and/or documents executed and delivered
by Seller at or contemporaneously with the Closing, (ii) any breach by Seller of
its covenants in this Agreement or in any document executed and delivered by
Seller at or contemporaneously with the Closing, (iii) Seller’s fraud, or
(iv) Seller’s acts or omissions from and after the Closing; and (b) Purchaser
has not assumed, and shall have no obligation to indemnify Seller from and
against, any governmental or third party claims asserted after the Closing as a
result of any act or omission taken or failed to be taken prior to the Closing.
          (e) THE PROVISIONS OF THIS SECTION ARE A MATERIAL PART OF THE
CONSIDERATION FOR SELLER’S ENTERING INTO THIS AGREEMENT, AND SHALL SURVIVE
CLOSING.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     8.2 Representations and Warranties of Seller. Each party comprising Seller
represents and warrants to Purchaser as follows with respect to the Property
owned by such party, which representations and warranties shall be true and
correct as of the date hereof and as of the Closing Date, the Villa Tuscany
Closing Date or the Deerwood Village Closing Date, as applicable, subject to
changes in facts permitted hereunder and occurring in the ordinary course of
Seller’s business:
          (a) Rent Roll. Attached hereto as Exhibits “H-1” – “H-4” are true,
correct and complete copies of the Rent Roll for the Shopping Center and each
Apartment Complex, and the information set forth therein is true and correct in
all material respects as of the date hereof. An updated Rent Roll for the
Shopping Center and each Apartment Complex will be provided at Closing. There
are no leases, license agreements, occupancy agreements, tenancies (written or
oral) or other agreements or contracts between Seller and any other party for
any space in the Property, or relating to the Property except as disclosed
thereon.
          (b) Authority, Actions of Seller, Authorization and Consents.
               (i) Each party comprising Seller is a limited liability company
or limited partnership duly organized and validly existing under the laws of its
state of organization and is qualified as a to do business in each jurisdiction
in which it is required to so qualify in order to conduct its business and own
the Property. Each party comprising Seller has all necessary power and lawful
authority to own and operate its assets and properties, including, but not
limited to the Apartment Complex or Shopping Center owned by it, and to carry on
its business (including all business contemplated under this Agreement and the
Closing Documents). The execution and delivery by Seller of this Agreement and
the Closing Documents, and the consummation by Seller of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action of Seller. There are no other approvals, authorizations, consents or
other actions by or filings with any Person which are required to be obtained or
completed by Seller in connection with the execution and delivery of this
Agreement or any of the Closing Documents (or any other agreement or instrument
required hereunder) or the sale or assignment of the Property or in connection
with any other action required to be taken by Seller hereunder at or before the
Closing, except for Holder Consent.
               (ii) Neither the execution and delivery of this Agreement or the
Closing Documents by Seller nor the consummation of the transaction contemplated
hereby will: (A) violate any provision of Seller’s articles of organization or
operating agreements; (B) violate, conflict with or result in a breach or
termination of, or give any other party the right to terminate, or constitute a
default under the terms of, any agreement or instrument to which Seller is a
party or by which it is bound; (C) violate any judgment, order, injunction,
award or decree of any Governmental Entity against or binding upon Seller or
upon the Property or business of Seller; or (D) constitute a violation by Seller
of any applicable law or regulation to which Seller is subject.
          (c) Legal Proceedings. To Seller’s knowledge, except as set forth on
Exhibit “I”, Seller is not a party to and has not received any written notice of
any pending Legal Proceedings against Seller (to the extent that the same would
have material adverse effect on

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Seller’s performance of it’s obligations under this Agreement or the Closing
Documents) or otherwise affecting the Property.
          (d) FIRPTA. No party comprising Seller is a foreign person within the
meaning of Section 1445(b) (2) of the Internal Revenue Code of 1986, as amended.
          (e) Documents Delivered. The Tenant Leases, Plans, Books and Records,
Warranties and Guarantees, Contracts and other financial information concerning
the Properties delivered or made available by Seller to Purchaser for inspection
pursuant to Section 4.1 are or at the Closing Date, the Villa Tuscany Closing
Date or the Deerwood Village Closing Date, as applicable, will be true and
correct copies of the originals thereof in Seller’s possession. Attached hereto
as Exhibits “J-1” – “J-4” is a true, correct and complete copy of the current
inventory of the Personal Property at each Apartment Complex and the Shopping
Center, and the information set forth therein is true and correct in all
material respects as of the date thereof.
          (f) Other Agreements. Seller is not a party to any outstanding
contracts or options to purchase the Property or any portion thereof in favor of
any third party. Exhibits “B-1” – “B-4” attached hereto are a true, correct and
complete list of Contracts affecting the Property.
          (g) Licenses and Permits. To Seller’s knowledge, there are no
conditions to the Licenses and Permits, or other agreements or obligations
associated therewith, which are not expressly set forth in such Licenses and
Permits, in the publicly adopted resolutions pursuant to which the Licenses and
Permits were issued, or elsewhere in this Agreement. Seller has not received
written notice that the Property or the use thereof violates any Licenses and
Permits or other law or regulation applicable thereto.
          (h) Hazardous Materials. Except as may otherwise be specified in any
environmental reports delivered to Purchaser pursuant to Section 4.1, to
Seller’s knowledge, each Property is free of the presence on or under such
Property of any hazardous materials or hazardous substances, as such terms are
defined in applicable federal and state environmental laws, in a manner which
violates any such laws. Seller has not received written notice from any
Governmental Entity that the Property or any Tenant in the Shopping Center or
any commercial Tenant is in violation of any environmental Laws. Seller has
provided or otherwise made available to Purchaser copies of all documents,
maintenance records and other reports, Contracts or agreements related to
environmental matters, hazardous substances and hazardous materials in
connection with the Property in Seller’s possession or control. Seller has no
knowledge of any contamination in association with the Property or any property
adjoining the Property.
          (i) Violations. To Seller’s knowledge, there are no outstanding
written violations of any state, federal or local law or ordinance against the
Property or any written complaints or notices issued with respect thereto.
          (j) Existing Loans. The outstanding principal balance of the Villa
Tuscany Existing Loan as of the date hereof is approximately $23,508,000. There
are no defaults under

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
the Villa Tuscany Existing Loan and there has occurred no event or circumstance,
or the failure of any event to occur, which with the passage of time or giving
of notice could become an event of default thereunder. The outstanding principal
balance of the Deerwood Existing Loan as of the date hereof is approximately
$21,859,000. The outstanding principal balance of the Vista Grande Existing Loan
is approximately $36,300,000 as of the date hereof. The Deerwood Existing Loan
and the Vista Grande Loan have matured and are due and payable.
          (k) Contesting of Taxes. Except as disclosed on Exhibit “I”, Seller is
not currently engaged in any real property tax appeal.
          (l) Leases. Attached hereto as Exhibit “K” is a true, correct and
complete copy of Seller’s standard forms of Tenant Lease for the Apartment
Complexes. All Tenant Leases for the Apartment Complexes are in form and
substance substantially similar to the forms attached as Exhibit “K”. Except as
otherwise described on the Rent Roll, Seller has not accepted any rental
payments more than thirty (30) days in advance of the date due, and no tenant
has been given any free rent, any concession in the payment of rent or any
abatement in the payment of rent which has not yet been satisfied, except as set
forth on the Rent Roll. Seller has delivered to Purchaser true, correct and
complete copies of all Tenant Leases for the Shopping Center, together with all
Amendments thereto.
          (m) ERISA. Seller is not selling the Property form any account holding
the “plan of assets” or any “employees benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
which is subject to Title I of ERISA, or any “plan” as defined in Section 4975
of the Internal Revenue Code of 1986, as amended.
          (n) Tenant Leases. Attached hereto as Exhibit “L” is a true, correct
and complete schedule of all Amendments to Tenant Leases at the Shopping Center,
and there are no unpaid commissions, fees and other charges due to real estate
brokers or other Persons with respect to any Tenant Lease at the Shopping Center
beginning prior to the Closing Date. Except as disclosed on Exhibit “L”, there
are no Amendments to Tenant Leases at the Shopping Center or other agreements in
connection therewith or with the Properties which would result in any
commissions, fees and other charges due to real estate brokers or other Persons
with respect to any Tenant Lease. To Seller’s knowledge, there are no payment
defaults under any Tenant Leases which are not reflected on the Rent Roll, and
there has occurred no event or circumstance, or the failure of any event to
occur, which with the passage of time or giving of notice could become an event
of default thereunder. The material terms of any amendments to Tenant Leases at
the Apartment Complexes are reflected on the Rent Roll.
          (o) Deposits. All Deposits held by Seller in connection with any
Tenant Lease are held in accordance with applicable law. Seller has not used or
withdrawn any Deposits except in strict accordance with the applicable Tenant
Lease and applicable law and as disclosed on the Rent Roll.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          (p) Solvency. Each party comprising Seller represents and warrants
that both before and after giving effect to the transactions contemplated by
this Agreement each such party is and will continue to be solvent and no
transfer of property is being made, and no obligation is being incurred in
connection with the transactions contemplated by this Agreement, with the intent
to hinder, delay or defraud either the present or future creditors of any party
compromising Seller.
          (q) Deerwood Consent. Seller has received the Consent of S.E.T., LLC
to the sale of the Deerwood Village Apartment Complex to Purchaser pursuant to
this Agreement.
          (r) Licenses and Permits. To Seller’s knowledge, there are no
licenses, permits, approvals, consents, authorizations or certificates required
to be issued by any Governmental Entity in connection with the lawful operation
of the Apartment Complex and the Shopping Center, other than the Licenses and
Permits.
          (s) Deerwood Ownership. Tarragon Ocala Development Corp. (“Tarragon
Ocala”) is the owner and holder of a 50% membership interest in Ocala, and holds
such interest free and clear of all liens, claims and encumbrances.
     8.3 Knowledge. As used herein, the term “to Seller’s knowledge” shall mean
only the “current knowledge” (as defined below) of the following designees of
Seller: Chris Clinton, Michael Johnson, Teri Bridenbaugh, Aimee Bakh, Debra
Carter, Karina Nahmens, Dori Carr-Day, Jan Surrat and Paige Beale, who are the
persons with the most knowledge and experience in connection with the ownership
and operation of the Property by Seller. As used herein, the term “current
knowledge” shall mean only the actual, current, conscious and not constructive,
imputed or implied knowledge of such designee after due investigation and
inquiry. Anything herein to the contrary notwithstanding, such designee shall
not have any personal liability or obligation whatsoever with respect to any of
the matters set forth in this Agreement or any of the Seller’s representations
herein being or becoming untrue, inaccurate or incomplete in any respect.
     8.4 Survival. The representations and warranties of Seller set forth in
this Article 8 and anywhere else in this Agreement (unless expressly stated
otherwise) shall survive the Closing of the transaction contemplated in this
Agreement and the delivery of the Special Warranty Deed from Seller to Purchaser
for a period of six (6) months from and after the Closing Date or the Villa
Tuscany Closing Date, as applicable. Consequently, Purchaser stipulates and
agrees that from and after such six (6) month period, it is entitled to and
agrees to claim no damages of any kind with respect to any alleged breach and/or
violation of any of such representations and/or warranties of Seller. As a
condition precedent to Purchaser’s obligation to close the purchase contemplated
by this Agreement, Seller’s representation and warranties contained herein shall
remain and be true and correct in all material respects as of the Closing Date
or the Villa Tuscany Closing Date, as applicable, unless such representations
and warranties have changed by reason of facts or circumstances occurring in the
ordinary course of business and operation of the Property which pursuant to the
terms of this Agreement are expressly permitted or contemplated to have
occurred. In the event Purchaser becomes aware of any breach and/or violation of
any Seller’s representations and warranties prior to Closing and

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
following notice thereof to Seller, Seller fails or is unable to cure any such
breach or violation to the reasonable satisfaction of Purchaser, Purchaser’s
sole remedy for any such breach or violation shall be to terminate this
Agreement by delivering written notice of such termination to Seller on or
before the Closing Date or the Villa Tuscany Closing Date, as applicable, in
which event the Earnest Money will be returned to Purchaser, and neither party
shall have any obligation hereunder. Purchaser hereby waives any right Purchaser
may have to commence any action(s) to enforce any alleged breach and/or
violation of any of the representations of Seller as set forth in this Agreement
or to seek damages in connection therewith in the event that Purchaser becomes
aware of any such alleged breach and/or violation prior to Closing and fails to
give Seller notice thereof on or before the Closing Date or the Villa Tuscany
Closing Date, as applicable.
     8.5 Indemnification. Seller agrees to indemnify and hold Purchaser harmless
from and against any and all loss, claim, liability or expense, including
reasonable attorneys fees, arising as a result of any personal injury or
property damage occurring on or about the Property prior to the Closing Date,
the Villa Tuscany Closing Date or the Deerwood Village Closing Date, as
applicable, except if occasioned by Purchaser or its agents, servants or
employees, or as otherwise provided in Section 14.3 below. Purchaser agrees to
indemnify and hold Seller harmless from and against any and all loss, claim,
liability or expense, including reasonable attorneys fees, arising as a result
of any personal injury or property damage occurring on or about the Property
from and after the Closing Date, the Villa Tuscany Closing Date or the Deerwood
Village Closing Date, as applicable, except if occasioned by Seller or its
agents, servants or employees. The provisions of this Section 8.5 shall survive
the Closing.
ARTICLE 9.
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     9.1 Representations and Warranties of Purchaser. Purchaser hereby
represents and warrants to Seller as follows, which representations and
warranties shall be true and correct as of the date hereof and as of the Closing
Date or the Villa Tuscany Closing Date, as applicable:
          (a) Authority, Actions of Purchaser and Authorization. Purchaser has
all necessary power and lawful authority to own and operate its assets and
properties, including, but not limited to the Property, and to carry on its
business (including all business contemplated under this Agreement and the
Closing Documents). The execution and delivery by Purchaser of this Agreement
and the Closing Documents, and the consummation by Purchaser of the transactions
contemplated thereby, have been duly authorized by all necessary action of
Purchaser. There are no other approvals, authorizations, consents or other
actions by or filings with any Person which are required to be obtained or
completed by Purchaser in connection with the execution and delivery of this
Agreement or any of the Closing Documents (or any other agreement or instrument
required hereunder) or the sale or assignment of the Property or in connection
with any other action required to be taken by Purchaser hereunder at or before
the Closing.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
          (b) Consents. Neither the execution and delivery of this Agreement or
the Closing Documents by Purchaser nor the consummation of the transaction
contemplated hereby will: (i) violate, conflict with or result in a breach or
termination of, or give any other party the right to terminate, or constitute a
default under the terms of, any agreement to which Purchaser is a party or by
which it is bound; (ii) violate any judgment, order, injunction, award or decree
of any Governmental Entity against or binding upon Purchaser or upon the
Property or business of Purchaser; or (iii) constitute a violation by Purchaser
of any applicable law or regulation to which Purchaser is subject.
          (c) Patriot Act. Purchaser further represents, warrants and covenants
to Seller as follows:
               (i) Purchaser is not now nor shall it be at any time until
Closing an individual, corporation, partnership, joint venture, association,
joint stock company, trust, trustee, estate, limited liability company,
unincorporated organization, real estate investment trust, government or any
agency or political subdivision thereof, or any other form of entity
(collectively, a “Person”) with whom a United States citizen, entity organized
under the laws of the United States or its territories or entity having its
principal place of business within the United States or any of its territories
(collectively, a “U.S. Person”), is prohibited from transacting business of the
type contemplated by this Agreement, whether such prohibition arises under
United States law, regulation, executive orders and lists published by the
Office of Foreign Assets Control, Department of the Treasury (“OFAC”) (including
those executive orders and lists published by OFAC with respect to Persons that
have been designated by executive order or by the sanction regulations of OFAC
as Persons with whom U.S. Persons may not transact business or must limit their
interactions to types approved by OFAC (“Specially Designated Nationals and
Blocked Persons”) or otherwise.
               (ii) Neither Purchaser nor any Person who owns a direct interest
in Purchaser (collectively, a “Purchaser Party”) is now nor shall be at any time
until Closing a Person with whom a U.S. Person, including a United States
Financial Institution as defined in 31 U.S.C. 5312, as periodically amended
(“Financial Institution”), is prohibited from transacting business of the type
contemplated by this Agreement, whether such prohibition arises under United
States law, regulation, executive orders and lists published by the OFAC
(including those executive orders and lists published by OFAC with respect to
Specially Designated Nationals and Blocked Persons) or otherwise.
               (iii) Purchaser has taken, and shall continue to take until
Closing, such measures as are required by law to assure that the funds used to
pay to Seller the Purchase Price are derived (i) from transactions that do not
violate United States law nor, to the extent such funds originate outside the
United States, do not violate the laws of the jurisdiction in which they
originated; and (ii) from permissible sources under United States law and to the
extent such funds originate outside the United States, under the laws of the
jurisdiction in which they originated.
               (iv) To the best of Purchaser’s knowledge after making due
inquiry, neither Purchaser nor any Purchaser Party, nor any Person providing
funds to Purchaser (i) is

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
under investigation by any governmental authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist related
activities, any crimes which in the United States would be predicate crimes to
money laundering, or any violation of any Anti-Money Laundering Laws (as defined
herein); (ii) has been assessed civil or criminal penalties under any Anti-Money
Laundering Laws; or (iii) has had any of its funds seized or forfeited in any
action under any Anti-Money Laundering Laws. For purposes of this Subsection
(b), the term “Anti-Money Laundering Laws” shall mean laws, regulations and
sanctions, state and federal, criminal and civil, that (1) limit the use of
and/or seek the forfeiture of proceeds from illegal transactions; (2) limit
commercial transactions with designated countries or individuals believed to be
terrorists, narcotics dealers or otherwise engaged in activities contrary to the
interests of the United States; (3) require identification and documentation of
the parties with whom a Financial Institution conducts business; or (4) are
designed to disrupt the flow of funds to terrorist organizations. Such laws,
regulations and sanctions shall be deemed to include the USA PATRIOT Act of
2001, Pub. L. No. 107-56 (the “Patriot Act”), the Bank Secrecy Act, 31 U.S.C.
Section 5311 et. seq., the Trading with the Enemy Act, 50 U.S.C. App. Section 1
et. seq., the International Emergency Economic Powers Act, 50 U.S.C.
Section 1701 et. seq., and the sanction regulations promulgated pursuant thereto
by the OFAC, as well as laws relating to prevention and detection of money
laundering in 18 U.S.C. Sections 1956 and 1957.
               (v) Purchaser is in compliance with any and all applicable
provisions of the Patriot Act.
     9.2 Survival. The representations and warranties of Purchaser set forth in
this Article 9 and anywhere else in this Agreement (unless expressly stated
otherwise) shall survive the Closing of the transaction contemplated in this
Agreement and delivery of the Special Warranty Deeds from Seller to Purchaser
for a period of six (6) months from and after the Closing Date or the Villa
Tuscany Closing Date, as applicable. Consequently, Seller stipulates and agrees
if from and after such six (6) month period it is entitled to and agrees to
claim no damages of any kind with respect to any alleged breach and/or violation
of such representations or warranties of Purchaser.
ARTICLE 10.
RISK OF LOSS
     10.1 Casualty. Seller assumes all risks for damage to or injury occurring
to the Property by fire, storm, accident, or any other casualty or cause (a
“Casualty”) until the Closing. Immediately after Seller has received notice of
the occurrence of any Casualty between the date hereof and the Closing, Seller
shall give Purchaser written notice thereof (a “Casualty Notice”), which
Casualty Notice shall state the type, location and amount of damage to the
Shopping Center or any Apartment Complex and Seller’s good faith estimate of the
cost to complete repairs of such Casualty.
          (a) If prior to the Closing such a Casualty shall occur and the cost
to complete repairs of such Casualty shall be greater than or equal $1,000,000
with respect to the Shopping Center or any one Apartment Complex, or greater
than or equal to $2,500,000 in the aggregate

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
with respect to the Shopping Center and all Apartment Complexes, as determined
by Purchaser in its reasonable discretion, then in any such event, Purchaser
may, at its sole option, (i) terminate this Agreement with respect to the
Property which was the subject of such Casualty Notice, or (ii) terminate this
Agreement in its entirety, by written notice to Seller (any such notice, a
“Casualty Termination Notice”) within ten (10) Business Days after Purchaser has
received the Casualty Notice (provided, however, if the Closing is scheduled for
a date which is less than ten days after Purchaser’s receipt of the Casualty
Notice the Closing shall be postponed until ten days after Purchaser’s receipt
of the Casualty Notice), specifying whether the termination will be with respect
to an individual Property or the Agreement in its entirety. In the event (A) the
Casualty Termination Notice specifies a termination with respect to the Shopping
Center or an individual Apartment Complex only, then this Agreement
automatically shall be deemed to have been amended and (i) the Purchase Price
shall be deemed to be reduced by the amount of the Purchase Price allocated to
such Apartment Complex or Shopping Center, (ii) the Earnest Money and all
interest earned thereon with respect to the Earnest Money allocated to such
Apartment Complex or Shopping Center shall be returned to Purchaser, and
(iii) the Apartment Complex or Shopping Center which is the subject of such
Casualty Notice shall be eliminated from the Property being purchased hereunder,
or (B) Purchaser elects to terminate this Agreement in its entirety, this
Agreement shall be null and void, the Earnest Money shall be returned to
Purchaser and neither party shall have any further liability or obligations to
the other (except as specifically provided in this Agreement).
          (b) If (i) Purchaser has the right, but elects not to terminate this
Agreement as set forth in clause (a) of this Section 10.1, or (ii) the cost to
complete repairs of such Casualty shall be less than $1,000,000 with respect to
the Shopping Center or any one Apartment Complexes, or $2,500,000 in the
aggregate with respect to the Shopping Center and all Apartment Complex, as
determined by Purchaser in its reasonable discretion, then the Closing shall
take place as provided herein, and at the Closing Purchaser shall receive a
credit to be applied toward the Purchase Price in an amount equal to (A) the
cost to complete the repairs of such Casualty(ies) as determined by Purchaser in
its reasonable discretion, if the cost to complete repairs of such Casualty
shall be less than $1,000,000 with respect to the Shopping Center or any one
Apartment Complexes, or $2,500,000 in the aggregate with respect to the Shopping
Center and all Apartment Complex, or (B) the threshold amounts enumerated above,
individually or in the aggregate, as the case may require, if the cost of
repairs for such Casualty(ies) shall exceed such thresholds, and there shall be
assigned to Purchaser all of Seller’s rights, titles and interest in and to any
insurance policies covering such Casualty (including rental interruption
insurance) and all proceeds to be paid thereunder in excess of the amount of the
credit given to Purchaser, as may be then uncollected. Seller shall credit
against the Purchase Price, at Closing, an amount equal to the deductible under
such policy applicable to such casualty. From and after the Closing Date or the
Villa Tuscany Closing Date, as applicable, Seller agrees to execute, acknowledge
and deliver each and every such further reasonable acts, agreement, assignments,
notices of assignments, reasonably requested by Purchaser or its insurance
company in connection with any such Casualty.
     10.2 Condemnation. If, prior to the Closing, an action is initiated to take
all or any portion of the Shopping Center or any Apartment Complex by eminent
domain proceedings or

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
by deed in lieu thereof (a “Condemnation”), Seller, upon receipt of written
notice of such action from any Governmental Entity, shall immediately give
Purchaser written notice of such Condemnation stating the amount, type and
location of such Condemnation (a “Condemnation Notice”) and, if the proceeds to
be paid under such Condemnation equal or exceed $1,000,000 with respect to the
Shopping Center or any one Apartment Complex, as determined by Purchaser in its
reasonable discretion, or $2,500,000 in the aggregate with respect to the
Shopping Center and all Apartment Complexes after attorneys fees, or if any
material part of the Property, including parking spaces or access to the
Property is to be condemned, as determined by Purchaser in its reasonable
discretion, then Purchaser may, at its sole option, either (a) terminate this
Agreement with respect to the Shopping Center or Apartment Complex which is the
subject of such Condemnation Notice by written notification, within ten
(10) Business Days after Purchaser has received the Condemnation Notice
(provided, however, if the Closing is scheduled for a date which is less than
ten (10) days after Purchaser’s receipt of the Condemnation Notice the Closing
shall be adjourned until ten (10) days after Purchaser’s receipt of the
Condemnation Notice), (b) terminate this Agreement in its entirety by written
notification, within ten (10) Business Days after Purchaser has received the
Condemnation Notice (provided, however, if the Closing is scheduled for a date
which is less than ten (10) days after Purchaser’s receipt of the Condemnation
Notice the Closing shall be adjourned until ten (10) days after Purchaser’s
receipt of the Condemnation Notice), or (c) consummate the Closing, in which
latter event Purchaser shall receive a credit to be applied toward the Purchase
Price in the amount of the award of the condemning authority which such award
shall be paid to Seller at the Closing, in form and substance reasonably
satisfactory to Seller and Purchaser. If the proceeds to be paid under such
Condemnation are less than $1,000,000 with respect to the Shopping Center or any
one Apartment Complex or $2,500,000 in the aggregate with respect to the
Shopping Center and all Apartment Complexes, and the condemnation action only
applies to an immaterial portion of the Property, as determined by Purchaser in
its reasonable discretion, then the Closing shall take place as provided herein,
Purchaser shall receive a credit to be applied toward the Purchase Price in the
amount of the award of the condemning authority and such award of the condemning
authority shall be assigned to Seller at the Closing, in form and substance
reasonably satisfactory to Seller and Purchaser. In the event (A) Purchaser
elects to termination this Agreement with respect to the Shopping Center or an
individual Apartment Complex only, then this Agreement automatically shall be
deemed to have been amended and (i) the Purchase Price shall be deemed to be
reduced by the amount of the Purchase Price allocated to such Apartment Complex
or Shopping Center, (ii) the Earnest Money and all interest earned thereon with
respect to the Earnest Money allocated to such Apartment Complex or Shopping
Center shall be returned to Purchaser, and (iii) the Apartment Complex or
Shopping Center which is the subject of such Casualty shall be eliminated from
the Property being purchased hereunder, or (B) Purchaser elects to terminate
this Agreement in its entirety, this Agreement shall be null and void, the
Earnest Money shall be returned to Purchaser and neither party shall have any
further liability or obligations to the other (except as specifically provided
in this Agreement).

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ARTICLE 11.
DEFAULT
     11.1 Permitted Termination. If this Agreement is terminated by either party
pursuant to a right expressly given to it hereunder (a “Permitted Termination”),
neither party shall have any further obligation to the other party except as
expressly provided in the Agreement.
     11.2 Default Remedies of Purchaser.
          (a) Seller shall be in default hereunder upon the occurrence of any
one or more of the following events:
               (i) any of Seller’s warranties or representations set forth
herein are untrue or inaccurate and Seller fails to cure the condition rendering
such representation or warranty untrue or inaccurate within ten (10) days after
notice from Purchaser of such untruth or inaccuracy; or
               (ii) Seller shall fail to meet, comply with or perform any
covenant, agreement, or obligation on its part required, within the time limits
and in the manner required in this Agreement, for any reason other than a
Permitted Termination.
          (b) In the event of a default by Seller under this Section 11.2,
Purchaser may, at Purchaser’s sole option, do any of the following:
               (i) terminate this Agreement by written notice delivered to
Seller and Escrow Agent at or prior to the Closing, in which event the Earnest
Money and all interest earned thereon shall be returned to Purchaser and
thereafter neither Seller nor Purchaser shall have any obligations to the other
under this Agreement, except as specifically set forth herein;
               (ii) enforce specific performance of this Agreement against
Seller; and/or
               (iii) following the Closing, and prior to the expiration of the
survival period set forth in Section 8.4 above, seek damages resulting from any
breach of any or the representations and warranties included in this Agreement.
     11.3 Default Remedies of Seller.
          (a) Purchaser shall be in default hereunder upon the occurrence of any
one or more of the following events:
               (i) any of Purchaser’s warranties or representations set forth
herein are untrue or inaccurate in any material respect and Purchaser fails to
cure the condition rendering such representation or warranty untrue in any
material respect within ten (10) days after the earlier to occur of (a) notice
from Seller of such untruth or inaccuracy and (b) Purchaser’s self discovery of
such untruth or inaccuracy; or

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
               (ii) Purchaser shall fail to meet, comply with or perform in any
material respect any covenant, agreement, or obligation on its part required,
within the time limits and in the manner required in this Agreement, for any
reason other than a Permitted Termination.
          (b) In the event of a default by Purchaser under this Section 11.3,
Seller may terminate this Agreement by written notice delivered to Purchaser at
or prior to the Closing, in which event Seller shall, as Seller’s sole and
exclusive remedy, retain all of the Earnest Money actually deposited (plus all
interest accrued thereon), it being agreed between Purchaser and Seller that
such sum shall be liquidated damages for a default by Purchaser hereunder
because of the difficulty, inconvenience and uncertainty of ascertaining actual
damages for such default and thereafter neither Seller nor Purchaser shall have
any obligations to the other under this Agreement, except as specifically set
forth herein.
ARTICLE 12.
FUTURE OPERATIONS
     12.1 Operations. Seller hereby agrees and covenants that from the date
hereof through the Closing or earlier termination of this Agreement:
     (a) Seller shall not enter into any contract, agreement or other
arrangement with regards to the Property which will be binding on Purchaser or
the Property after the Closing and which cannot be terminated by Purchaser after
Closing on 30 or fewer days notice without any cancellation fee or penalty and
without approval of Purchaser. Seller agrees to terminate all Contracts
designated by Purchaser prior to the Closing Date, other than Tenant Leases, at
Seller’s sole cost, on or before the Closing Date, the Villa Tuscany Closing
Date or the Deerwood Village Closing Date, as applicable, provided, however,
Seller has no obligation to terminate any Contracts which cannot be terminated
by Seller, without cause and without any payment or other penalty, on thirty
(30) or less days notice.
     (b) Seller shall not initiate or consent to any zoning changes, liens or
encumbrances of or against the Property without the prior written consent of
Purchaser, and shall give Purchaser copies of all notices received by Seller
with respect to any such matters.
     (c) Seller shall not sell or otherwise transfer or dispose of all or any
part of any Property.
     (d) Seller shall continue to manage, lease and operate the Property in the
ordinary course of business in accordance with the management, leasing and
operation standards and practices currently in effect at the Property, and shall
continue to perform all of its obligations with respect to the Tenant Leases.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     (e) Seller shall repair and maintain the Property in its present condition,
normal wear and tear excluded.
     (f) Seller shall not enter into any new lease or amend any existing Tenant
Lease, without Purchaser’s consent, not to be unreasonably withheld or delayed,
unless (i) same is on the Apartment Project’s current standard lease form;
(ii) provides for payment of monthly rent at the rates currently in effect for
the Apartment Project, subject only to changes required by market conditions;
(iii) is for a term of no less than 6 months nor more than 15 months; and
(iv) does not provide any “free rent” or other concessions beyond those
currently in effect with respect to the Apartment Project, subject only to
changes required by market conditions.
     (g) Seller shall, or shall cause its affiliates and subsidiaries to,
continue to make interest payments and otherwise perform all of the obligations
required to be performed (and which it is capable of performing) pursuant to the
documents governing the Existing Loan. Seller shall not take, or fail to take,
nor shall it permit any affiliate or subsidiary to take or fail to take, any
action which with the giving of notice and passage of time could reasonably be
expected to result in a default or event of default thereunder.
     (h) From and after the Termination Deadline, Seller shall not, nor shall it
permit, the use, application or withdrawal of any Security Deposit held by
Seller, without the prior written consent of Purchaser.
     (i) Seller agrees that, from and after the date hereof, it will work with
Purchaser in good faith and take such further actions as may be reasonably
requested by Purchaser to timely file, commence and prosecute any real property
tax appeal Purchaser deems reasonably necessary or advisable, including, without
limitation, filing any such appeal on or prior to Closing.
ARTICLE 13.
BROKERS
     13.1 Except for: Cushman & Wakefield of Florida, Inc.; CB Richard Ellis,
Inc.; Marcus & Millichap; and The Weitzman Group (collectively, “Broker”),
Seller represents and warrants to Purchaser, and Purchaser represents and
warrants to Seller, that they know of no broker or finder who has claimed or who
has the right to claim any fee, commission or other similar compensation in
connection with the transaction contemplated by this Agreement, and that they
have taken no actions which would form the basis for such a claim. In the event
that the transactions herein contemplated close, and only in such event, Seller
shall pay a commission to the Broker pursuant to a separate agreement. Seller
shall be responsible for the payment to Lazard of any fee or commission owed to
it in connection with this transaction.
     13.2 Seller shall indemnify, hold harmless and defend Purchaser against all
liability, loss, cost, claim or expense arising out of any breach of Seller’s
obligation or representation in Sections 13.1. Purchaser shall indemnify, hold
harmless, and defend Seller against all liability,

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
loss, cost, claim or expense arising out of any breach of Purchaser’s
obligations or representations in Sections 13.1.
     13.3 This Article shall survive the Closing (or, if the Closing does not
occur, the earlier termination of this Agreement).
ARTICLE 14.
DUE DILIGENCE REVIEW
     14.1 Purchaser’s Right to Inspect the Property. A. Purchaser, at
Purchaser’s sole cost and expense, shall be entitled, on and after the date
hereof, to inspect and review the Property and all matters relating to the
Property (the “Due Diligence Review”), including without limitation the physical
condition of the Property, Contracts, Leases, Books and Records (including,
without limitation, all maintenance records in Seller’s possession or control
with respect to the Property), Plans, surveys and title examinations. During the
Due Diligence Review, Purchaser, at Purchaser’s sole cost, shall also have the
right to make such inspections, investigations and tests as Purchaser may elect
to make or obtain, subject to the right of the Tenants and the terms and
provisions of this Agreement. Seller will provide access to Purchaser and
Purchaser’s agents to the Property during normal business hours provided that
Purchaser shall provide reasonable advance notice. Purchaser and Purchaser’s
representatives, agents, designees and contractors have the right during the
term of this Agreement upon twenty four hours prior notice (by telephone and
electronic mail) to Seller, at Purchaser’s sole cost, to enter the Property to
conduct any environmental, soils, seismic, hydro geologic, geologic and
engineering tests and studies with respect to the Property, provided that any
environmental testing other than a standard Phase I (ASTM) assessment shall
require the prior written consent of Seller, not to be unreasonably withheld.
Purchaser shall have the right, at Purchaser’s sole cost and expense, to conduct
a final walk-through and inspection of the Property the day of or immediately
prior to Closing.
     14.2 Intentionally Deleted.
     14.3 Purchaser’s Responsibility and Indemnity. Purchaser’s right to inspect
the Property and conduct the tests referred to in Section 14.1 is subject to the
condition that such inspection and tests shall not materially interfere with the
use and occupancy of any Tenant at the Property. Purchaser shall be responsible
for and shall indemnify and hold Seller harmless from and against all damages,
liabilities, losses, costs or expenses, together with reasonable attorney’s fees
and disbursements, which may arise as a result of the acts or omissions of
Purchaser or its representatives or agents in connection with any tests
conducted by any such parties in connection with Purchaser’s inspection rights
under Section 14.1, and in the event the sale of the Property fails to close,
Purchaser shall repair any such damage to the condition that the Property was
prior to such tests; provided Purchaser is not responsible for any such costs
associated with the discovery of a condition existing on or prior to testing or
for any such losses or costs attributable to Seller’s negligence or misconduct.
Purchaser shall carry not less than One Million and 00/100 Dollars ($1,000,000)
comprehensive general liability insurance which insures against

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Purchaser’s indemnity obligations under this Section, naming Seller as
additional insured, and, prior to any entry onto the Property, Purchaser shall
deliver to Seller a certificate of insurance evidencing the required coverages
and insureds.
     14.4 Confidentiality of Results. Prior to Closing, Purchaser shall not
disclose the results of any environmental investigation or other due diligence
results to any Person or Governmental Entity without the prior written consent
of Seller, except for Purchaser’s attorneys and other advisors in connection
with the transactions contemplated by this Agreement and except as Purchaser may
otherwise be required by any applicable law, rule or regulation, and except as
may be required by Purchaser’s prospective lenders or investors.
     14.5 Expense Deposit. On or prior to the date hereof, Seller has paid
$50,000 to Purchaser to defray, in part, the out-of-pocked due diligence costs
to be incurred by Purchaser in connection with the transactions contemplated
hereby. The expense deposit is non-refundable.
     14.6 Survival. The provisions of this Article 14 shall survive the Closing.
ARTICLE 15.
     15.1 Villa Tuscany Holder Consent. The obligations of the parties under
this Agreement with respect to the Villa Tuscany Apartment Complex are subject
to and conditioned upon the approval by the Villa Tuscany Holder of the transfer
of the Villa Tuscany Apartment Complex to Purchaser, the assumption by Purchaser
of the Villa Tuscany Existing Loan and the release of Seller and its affiliates
from all liability and obligations thereunder that arise after the Closing Date
of this transaction on terms and conditions reasonably acceptable to Purchaser
(the “Villa Tuscany Holder Consent”) and the execution and delivery by Villa
Tuscany Holder and Purchaser of the documents reasonably required by Villa
Tuscany Holder to evidence the assumption by Purchaser of the Villa Tuscany
Existing Loan, in form and substance reasonably acceptable to Purchaser. For
purposes of establishing the Villa Tuscany Closing Date, Villa Tuscany Holder
Consent shall be deemed issued upon the transmittal by Villa Tuscany Holder of a
written notice indicating that it is prepared to approve the assumption, subject
only to the satisfaction of Villa Tuscany Holder’s customary closing
requirements and documentation provided such documentation has been reviewed and
accepted by Purchaser. Purchaser, with Seller’s assistance, as necessary, shall
apply for the Villa Tuscany Holder Consent, in good faith, within three
(3) Business Days after the date hereof, shall at that time pay the Villa
Tuscany Holder’s required application fee, and shall thereafter diligently take
such actions, deliver such information and documents and pay such other costs
and expenses as the Villa Tuscany Holder may require, provided that Purchaser
shall not be obligated to pay an assumption fee in excess of 1% of the principal
balance of the Villa Tuscany Existing Loan. Purchaser agrees to provide a “Key
Principal” or limited guarantor satisfactory to Villa Tuscany Holder to
guarantee the “non-recourse carve-outs” and provide environmental
indemnifications under the Villa Tuscany Existing Loan, if so required by Villa
Tuscany Holder, and to continue to provide escrows or reserves at the levels
required under the Villa Tuscany Existing Loan, as such levels may be modified
by Villa Tuscany Holder based on current property conditions. Purchaser shall
deliver

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
to Seller evidence (in the form of copies of correspondence to the Villa Tuscany
Holder transmitting applications and other data) of its timely application for
Villa Tuscany Holder Consent and payment of the required application fee. If
Purchaser shall fail to deliver such evidence to Seller prior to the fifth (5th)
Business Day after the date hereof, this Agreement shall, at Seller’s option, by
notice to Purchaser and the Title Company, be deemed amended so as to eliminate
the Villa Tuscany Apartment Complex from the Property being purchased hereunder,
the Villa Tuscany Earnest Money shall be delivered by Escrow Holder to Seller,
the Purchase Price shall be automatically reduced by the Villa Tuscany Purchase
Price and the parties shall have no further liability hereunder with respect to
such Apartment Complex. If Purchaser timely makes application therefor, but the
Villa Tuscany Holder Consent in accordance with the requirements of this
Section 15.1 is not obtained on or before November 30, 2007 (the “Consent
Deadline”), then, except as otherwise set forth below in this Section 15.1, this
Agreement shall be deemed amended so as to eliminate the Villa Tuscany Apartment
Complex from the Property being purchased hereunder and the Villa Tuscany
Earnest Money shall be returned to Purchaser and the Purchase Price shall be
deemed to have been reduced by the Villa Tuscany Purchase Price. If the Villa
Tuscany Holder Consent is not obtained on or before the Consent Deadline, then
(i) either party shall have the right, exercisable by written notice to the
other given not more than two (2) days after the original Consent Deadline, to
extend the Consent Deadline by an additional period of time not to exceed
20 days, and Purchaser shall continue to diligently seek Villa Tuscany Holder
Consent during such 20 day period and (ii) Purchaser shall (if permitted under
the terms of the Villa Tuscany Existing Loan) have the right, but not the
obligation, in lieu of assuming the Villa Tuscany Existing Loan, to pay off the
Villa Tuscany Existing Loan in full at Closing, including any applicable
prepayment premiums and/or penalties, and other costs associated therewith and
to take title to the Villa Tuscany Apartment Complex in such event free and
clear of the Villa Tuscany Existing Loan in which event the Villa Tuscany
Earnest Money, and the outstanding principal balance of the Villa Tuscany
Existing Loan, plus any default interest, late charges or other costs or amounts
paid by Purchaser to cure any defaults existing under the Villa Tuscany Existing
Loan immediately prior to the prepayment thereof, shall be credited against the
Villa Tuscany Purchase Price. If the required Villa Tuscany Holder Consent is
not obtained during the extended period and the Purchaser does not elect to pay
off the Villa Tuscany Existing Loan, this Agreement shall be deemed amended so
as to eliminate the Villa Tuscany Apartment Complex from the Property being
purchased hereunder, and the Villa Tuscany Earnest Money shall be returned by
Escrow Holder to Purchaser and the Purchase Price shall be deemed to have been
reduced by the Villa Tuscany Purchase Price.
     15.2 Deerwood Holder Consent. The obligations of the parties under this
Agreement with respect to the Deerwood Village Apartment Complex are subject to
and conditioned upon the approval by the Deerwood Holder of the transfer of the
Deerwood Village Apartment Complex to Purchaser, the assumption by Purchaser of
the Deerwood Existing Loan, an extension of the maturity of the Deerwood
Existing Loan until at least February 12, 2008, and the release of Seller and
its affiliates from all liability and obligations thereunder that arise after
the Closing Date of this transaction on terms and conditions reasonably
acceptable to Purchaser (the “Deerwood Holder Consent”) and the execution and
delivery by Deerwood Holder and Purchaser of the documents reasonably required
by Deerwood Holder to evidence the assumption by Purchaser of the Deerwood
Existing Loan, in form and substance reasonably

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
acceptable to Purchaser. Purchaser represents that prior to the date hereof it
has applied for the Deerwood Holder Consent, and agrees that it shall hereafter
timely pay all necessary fees and expenses, and diligently take such actions,
deliver such information and documents and pay such other reasonable costs and
expenses as the Deerwood Holder may require. Purchaser agrees to provide a “Key
Principal” or limited guarantor satisfactory to Deerwood Holder to guarantee the
“non-recourse carve-outs” and provide environmental indemnifications under the
Deerwood Existing Loan, if so required by Holder, and to continue to provide
escrows or reserves at the levels required under the Deerwood Existing Loan, as
such levels may be modified by Deerwood Holder based on current property
conditions. Purchaser shall deliver to Seller evidence (in the form of copies of
correspondence to the Deerwood Holder transmitting applications and other data)
of its timely application for Deerwood Holder Consent and payment of the
required application fee. If Purchaser shall fail to deliver such evidence to
Seller prior to the fifth (5th) Business Day after the date hereof, this
Agreement shall, at Seller’s option, by notice to Purchaser and the Title
Company, be deemed amended so as to eliminate the Deerwood Apartment Complex
from the Property being purchased hereunder, the Deerwood Earnest Money shall be
delivered by Escrow Holder to Seller, the Purchase Price shall be automatically
reduced by the Deerwood Purchase Price and the parties shall have no further
liability hereunder with respect to such Apartment Complex. If Purchaser timely
makes application therefor, but the Deerwood Holder Consent in accordance with
the requirements of this Section 15.2 is not obtained on or before the Closing
Date, then this Agreement shall be deemed amended so as to eliminate the
Deerwood Apartment Complex from the Property being purchased hereunder, the
Deerwood Earnest Money shall be returned to Purchaser and the Purchase Price
shall be deemed to have been reduced by the Deerwood Purchase Price.
Notwithstanding the preceding sentence, if the Deerwood Holder Consent is not
obtained on or before the Closing Date, then Purchaser shall (if permitted under
the terms of the Deerwood Existing Loan) have the right, but not the obligation,
in lieu of assuming the Deerwood Existing Loan, to pay off the Deerwood Existing
Loan in full at Closing, including any applicable prepayment premiums and/or
penalties, and other costs associated therewith and to take title to the
Deerwood Village Apartment Complex in such event free and clear of the Deerwood
Existing Loan in which event the Deerwood Earnest Money, and the outstanding
principal balance of the Deerwood Existing Loan, plus any default interest, late
charges or other costs or amounts paid by Purchaser to cure any defaults
existing under the Deerwood Existing Loan immediately prior to the prepayment
thereof, shall be credited against the Deerwood Purchase Price. If the Purchaser
does not elect to pay off the Existing Loan, this Agreement shall be deemed
amended so as to eliminate the Deerwood Apartment Complex from the Property
being purchased hereunder, the Deerwood Earnest Money shall be returned by
Escrow Holder to Purchaser and the Purchase Price shall be deemed to have been
reduced by the Deerwood Purchase Price.
     15.3 Vista Grande Holder Consent. The obligations of the parties under this
Agreement with respect to the Vista Grande Apartment Complex are subject to and
conditioned upon the approval by the Vista Grande Holder of the transfer of the
Vista Grande Apartment Complex to Purchaser, the assumption by Purchaser of the
Vista Grande Existing Loan, an extension of the maturity of the Vista Grande
Existing Loan until at least February 12, 2008, the release of the Oxford Place
Property from the Vista Grande Existing Loan, and the release of Seller and its
affiliates from all liability and obligations thereunder that arise after the
Closing

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Date of this transaction on terms and conditions reasonably acceptable to
Purchaser (the “Vista Grande Holder Consent”) and the execution and delivery by
Vista Grande Holder and Purchaser of the documents reasonably required by Vista
Grande Holder to evidence the assumption by Purchaser of the Vista Grande
Existing Loan, in form and substance reasonably acceptable to Purchaser.
Purchaser represents that prior to the date hereof it has applied for the Vista
Grande Holder Consent, and agrees that it shall hereafter timely pay all
necessary fees and expenses, and diligently take such actions, deliver such
information and documents and pay such other reasonable costs and expenses as
the Vista Grande Holder may require. Purchaser agrees to provide a “Key
Principal” or limited guarantor satisfactory to Vista Grande Holder to guarantee
the “non-recourse carve-outs” and provide environmental indemnifications under
the Vista Grande Existing Loan, if so required by Vista Grande Holder, and to
continue to provide escrows or reserves at the levels required under the Vista
Grande Existing Loan, as such levels may be modified by Vista Grande Holder
based on current property conditions. Purchaser shall deliver to Seller evidence
(in the form of copies of correspondence to the Vista Grande Holder transmitting
applications and other data) of its timely application for Vista Grande Holder
Consent and payment of the required application fee. If Purchaser shall fail to
deliver such evidence to Seller prior to the fifth (5th) Business Day after the
date hereof, this Agreement shall, at Seller’s option, by notice to Purchaser
and the Title Company, be deemed amended so as to eliminate the Vista Grande
Apartment Complex from the Property being purchased hereunder, the Vista Grande
Earnest Money shall be delivered by Escrow Holder to Seller, the Purchase Price
shall be automatically reduced by the Vista Grande Purchase Price and the
parties shall have no further liability hereunder with respect to such Apartment
Complex. If Purchaser timely makes application therefor, but the Holder Consent
in accordance with the requirements of this Section 15.3 is not obtained on or
before the Closing Date, then this Agreement shall be deemed amended so as to
eliminate the Vista Grande Apartment Complex from the Property being purchased
hereunder, the Vista Grande Earnest Money shall be returned to Purchaser and the
Purchase Price shall be deemed to have been reduced by the Vista Grande Purchase
Price. Notwithstanding the preceding sentence, if the Vista Grande Holder
Consent is not obtained on or before the Closing Date, then Purchaser shall (if
permitted under the terms of the Vista Grande Existing Loan) have the right, but
not the obligation, in lieu of assuming the Vista Grande Existing Loan, to pay
off the Vista Grande Existing Loan in full at Closing, including any applicable
prepayment premiums and/or penalties, and other costs associated therewith and
to take title to the Vista Grande Apartment Complex in such event free and clear
of the Vista Grande Existing Loan, in which event the Vista Grande Earnest
Money, and the outstanding principal balance of the Vista Grande Existing Loan,
plus any default interest, late charges or other costs or amounts paid by
Purchaser to cure any defaults existing under the Vista Grande Existing Loan
immediately prior to the prepayment thereof, shall be credited against the Vista
Grande Purchase Price. If the Purchaser does not elect to pay off the Vista
Grande Existing Loan, this Agreement shall be deemed amended so as to eliminate
the Vista Grande Apartment Complex from the Property being purchased hereunder,
the Vista Grande Earnest Money shall be returned by Escrow Holder to Purchaser
and the Purchase Price shall be deemed to have been reduced by the Vista Grande
Purchase Price.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ARTICLE 16.
MISCELLANEOUS
     16.1 Notices. All notices, demands and requests which may be given or which
are required to be given by either party to the other, and any exercise of a
right of termination provided by this Agreement, shall be in writing and shall
be deemed effective when (a) personally delivered to the address of the party to
receive such notice set forth below, (b) transmitted if sent via facsimile (with
confirmation of successful transmission), (c) the next succeeding Business Day
after deposit with a nationally recognized overnight courier service (e.g.,
Federal Express) and addressed to the party as set forth below, or (d) three
days after when deposited in any post office or mail receptacle regularly
maintained by the United States Government, certified or registered mail, return
receipt requested, postage prepaid, addressed as follows:

     
If to Seller:
  TARRAGON CORPORATION
 
  423 West 55th Street – 12th Floor
 
  New York, New York 10019
 
  Attn: William S. Friedman &
 
             Charles D. Rubenstein, Esq.
 
  Phone: (212) 949-5000
 
  Fax: (646) 354-2171
 
  E-mail: crubenstein@tarragoncorp.com
 
   
With a copy to:
  TARRAGON CORPORATION
 
  423 West 55th Street – 12th Floor
 
  New York, New York 10019
 
  Attn: David Goldban
 
  Phone: (212) 949-5000
 
  Fax: (646) 354-2171
 
  E-mail: dgoldban@tarragoncorp.com
 
   
If to Purchaser:
  BROOKFIELD ASSET MANAGEMENT, LLC
 
  Three World Financial Center
 
  200 Vesey Street – 11th Floor
 
  New York, NY 10281-1021
 
  Attn: Steven H. Ganeless
 
  Phone: (212) 417-7269
 
  Fax: (212) 417-7292
 
  E-mail: sganeless@brookfield.com

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
 

     
and to:
  BROOKFIELD ASSET MANAGEMENT, LLC
 
  Three World Financial Center
 
  200 Vesey Street — 11th Floor
 
  New York, NY 10281-1021
 
  Attn: Alexander D. Greene
 
  Phone: (212) 417-7202
 
  Fax: (212) 417-7292
 
  E-mail: agreene@brookfield.com
 
   
With a copy to:
  WEIL, GOTSHAL & MANGES LLP
 
  767 Fifth Avenue
 
  New York, NY 10153
 
  Attn: J. Philip Rosen, Esq.
 
  Phone: (212) 310-8000
 
  Fax: (212) 310-8007
 
  E-mail: Philip.rosen@weil.com
 
   
If to Title Company
  Chicago Title Insurance Company
Or Escrow Holder:
  711 Third Avenue
 
  New York, NY 10017
 
  Attn: Elliot L. Hurwitz
 
  Phone: (212) 880-1205
 
  Fax: (212) 880-1402
 
  E-mail: hurwitze@ctt.com

or such other place as Seller or Purchaser or Title Company, respectively, may
from time to time designate by written notice to the other. A notice may be
given by a party or by a party’s attorney at law. Any notice given by facsimile
shall be followed within one (1) day by a second notice given by one of the
other methods specified above. The parties hereto acknowledge and agree that any
notice required to be given by Purchaser may be given by the attorneys
representing Purchaser, which as of the date hereof, and until receipt by Seller
of a notice from the Purchaser to the contrary, shall be Weil, Gotshal & Manges
LLP.
     16.2 Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no oral or
written agreements between the parties, nor any representations made by either
party relative to the subject matter hereof, which are not expressly set forth
herein. The parties hereto do not intend to confer any benefit hereunder on any
Person other than the parties hereto.
     16.3 Amendment. This Agreement may be amended only by a written instrument
executed by the party or parties to be bound thereby.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     16.4 Headings. The captions and headings used in this Agreement are for
convenience only and do not in any way limit, amplify, or otherwise modify the
provisions of this Agreement.
     16.5 Governing Law. This Agreement shall be governed by the laws of the
State of Florida.
     16.6 Successors and Assigns. This Agreement shall bind and inure to the
benefit of Seller and Purchaser and their respective successors and permitted
assigns.
     16.7 Invalid Provision. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws, such provision
shall be fully severable; this Agreement shall be construed and enforced as if
such illegal, invalid or unenforceable provision had never comprised a part of
this Agreement; and, the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by such illegal, invalid, or
unenforceable provision or by its severance from this Agreement.
     16.8 Multiple Counterparts. This Agreement may be executed in a number of
identical counterparts, each of which for all purposes is deemed an original,
and all of which constitute collectively one agreement; but in making proof of
this Agreement, it shall not be necessary to produce or account for more than
one such counterpart.
     16.9 Construction. The words “herein” “hereof “hereunder” and other similar
compounds of the words “here” when used in this Agreement shall refer to the
entire Agreement and not to any particular provision or section. Whenever used
in this Agreement, the singular shall include the plural, the plural the
singular, and the use of any gender shall be applicable to all genders. Marginal
notes are inserted for convenience only and shall not form part of the text of
this Agreement. This Agreement shall not be construed as if it had been prepared
by one of the parties, but rather as if both parties had prepared the same. Each
party acknowledges that such party’s obligations with respect to any covenant,
indemnity, representation or warranty under this Agreement which expressly
survives the Closing shall be considered a “liability” for purposes of any
distribution limitation imposed under the organizational laws applicable to such
party, its members and/or their respective partners, members and shareholders.
     16.10 Waivers. No waiver of any breach of any covenant or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision herein contained. No extension of
time for performance of any obligation or act shall be deemed an extension of
the time for performance of any other obligation or act.
     16.11 Time of Essence. Seller and Purchaser hereby acknowledge and agree
that time is strictly of the essence with respect to each and every term,
condition, obligation and provision hereof and that failure to timely perform
any of the terms, conditions, obligations or provisions hereof by either party
shall constitute a material breach of and a non-curable default under this
Agreement by the party so failing to perform.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     16.12 No Joint Venture. This Agreement shall not create a partnership or
joint venture relationship between Purchaser and Seller.
     16.13 Assignment. Except as provided in this Section, this Agreement may
not be assigned by Purchaser without the prior written consent of Seller. The
foregoing sentence to the contrary notwithstanding, Purchaser may (i) assign
this Agreement, in whole or in part, to an entity or entities which are owned
by, controlled by or under common control with Purchaser, provided that
Purchaser delivers to Seller not less than three (3) Business Days prior to the
Closing Date, the Villa Tuscany Closing Date or the Deerwood Village Closing
Date, as applicable, a draft instrument or instruments evidencing such
assignment, and (ii) may, without assigning this Agreement but upon notice to
Seller, appoint a designee to receive fee simple title to any one or more of the
Properties; provided that such designee shall be an entity or entities which are
owned by, controlled by or under common control with Purchaser. No assignment of
this Agreement shall release the original Purchaser named herein from its
obligations hereunder without the express written consent of Seller.
     16.14 Timing. If the final date of any period which is set out in any
provision of this Agreement falls on a day which is not a Business Day, in such
event, the time of such period shall be extended to the next Business Day.
     16.15 Attorney’s Fees. In the event of any dispute between the parties
concerning this Agreement, the non-prevailing party in such dispute shall
reimburse the prevailing party for its reasonable attorneys fees incurred in
connection with such dispute.
     16.16 Section 1031 Exchange. Purchaser acknowledges that Seller may elect
to effect the disposition of the Property pursuant to this Agreement as a
like-kind exchange pursuant to Section 1031 of the United States Internal
Revenue Code (an “Exchange”). Purchaser agrees to cooperate with Seller in all
respects in effecting such Exchange, including, without limitation, by executing
and delivering such documents as may be customarily required in such exchange
transactions, provided that Purchaser shall not be required to incur any expense
or additional obligation in connection therewith nor shall any such Exchange
delay the Closing Date, the Villa Tuscany Closing Date or the Deerwood Village
Closing Date, as applicable. Seller acknowledges that Purchaser may acquire the
Property as part of an Exchange. Seller agrees to cooperate with Purchaser in
all respects in effecting such Exchange, including, without limitation, by
executing and delivering such documents as may be customarily required in such
Exchange, provided that Seller shall not be required to incur any expense or
additional obligation in connection therewith, nor shall any such Exchange delay
the Closing Date, the Villa Tuscany Closing Date or the Deerwood Village Closing
Date, as applicable.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ARTICLE 17.
PURCHASER’S RIGHTS WITH RESPECT TO CERTAIN OTHER PROPERTIES
     17.1 In the event that at any time prior to April 30, 2008, Omni Monterra
LLC (“Omni”), an affiliate of Seller, receives a bona fide written offer from a
third party unaffiliated with Seller or Omni (the “Offer”) to purchase its
property in Bonita Springs, Florida known as “Monterra at Bonita Springs”
(“Monterra”), Seller shall promptly deliver a copy of such Offer to Purchaser.
Purchaser shall have the right (the “ROFR”), exercisable by notice to Seller
(the “Exercise Notice”) given within five (5) Business Days after delivery of a
copy of the offer to Purchaser, to purchase Monterra from Omni for “all cash” on
the same price, down payment, due diligence time and closing time as set forth
in the Offer, pursuant to a Purchase and Sale Agreement in form and substance
the same as this Agreement, subject only to changes necessitated by the
different property and terms ( the “Monterra Agreement”). If Purchaser timely
exercises the ROFR, it shall within three (3) Business Days after giving the
Exercise Notice deliver to Seller four original counterparts of the Monterra
Agreement, executed by Purchaser, and Seller will promptly returns two original
counterparts executed by Omni to Purchaser. If Purchaser does not timely
exercise the ROFR, or does not timely deliver the executed Monterra Agreement to
Seller, Purchaser shall be deemed to have waived the ROFR, and Seller shall
thereafter be entitled to sell Monterra pursuant to the Offer free and clear of
the ROFR. If a contract to sell Monterra is entered into by Omni pursuant to the
Offer, but such contract is terminated and not reinstated within five
(5) Business Days after any such termination on substantially the same terms and
conditions (in Purchaser’s reasonable judgment) as the executed contract, then
Monterra shall once again be subject to the ROFR.
     17.2 If Omni shall transfer Monterra to the holder of the mortgage
currently encumbering Monterra, such transfer shall not be subject to the ROFR,
and the ROFR shall expire upon such transfer. Seller will notify Purchaser in
the event of such transfer.
     17.3 Seller’s affiliate, Middletown Tarragon, LLC is currently under
contract (the “Northgate Contract”) to sell its property in Middletown, Rhode
Island known as “Northgate Apartments” (“Northgate”). In the event that the
Northgate Contract is terminated and not reinstated within five (5) Business
Days after any such termination on substantially the same terms and conditions
(in Purchaser’s reasonable judgment) as the executed contract, then Northgate
shall also be subject to the ROFR set forth in Section 17.1 above, in accordance
with the terms and procedures set forth therein.
     17.4 Seller’s affiliate, Freesia Acquisitions, LLC, is negotiating a
purchase and sale agreement for the sale of its property in Murfreesboro,
Tennessee known as Cason Estates (“Cason”) to DeSanto Realty Group, LLC. In the
event that such contract is not executed and delivered on or prior to
November 1, 2007, or after having been executed such contract is terminated and
not reinstated within five (5) Business Days after any such termination on
substantially the same terms and condition (in Purchaser’s reasonable judgment)
as the executed contract, then Cason Estates shall also be subject to the ROFR
set forth in Section 17.1 above, in accordance with the terms and procedures set
forth therein.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     17.5 In the event that the Deerwood Holder Consent is not timely obtained
as provided in Section 15.2, then the Deerwood Village Apartment Complex shall
also be subject to the ROFR set forth in Section 17.1 above, in accordance with
the terms and procedures set forth therein.
     17.6 In the event that the Vista Grande Holder Consent is not timely
obtained as provided in Section 15.3, then the Vista Grande Apartment Complex
shall be subject to the ROFR set forth in Section 17.1 above in accordance with
the terms and procedures set forth therein.
     17.7 The provisions of this Article 17 shall survive the Closing.
[remainder of page intentionally left blank — signatures on next page]

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     IN WITNESS WHEREOF, the undersigned parties have executed this Agreement on
the date first written above.
SELLERS:

                          DEERWOOD VILLAGE:   OCALA TARRAGON, LLC    
 
                            By:   Tarragon Ocala Development Corp., manager    
 
                                By:   /s/ William S. Friedman                  
                William S. Friedman    
 
          CEO            
 
                        (As to Section 7.12 only)   TARRAGON OCALA DEVELOPMENT
CORP.    
 
                                By:   /s/ William S. Friedman                  
                William S. Friedman                 CEO    
 
                        VILLA TUSCANY:   LAKE SHERWOOD PARTNERS, LLC    
 
                            By:   Ansonia Apartments, L.P., manager    
 
                                By:   Tarragon Development Company,            
    LLC, general partner    
 
                                    By:   Tarragon Corporation, manager    
 
                       
 
              By:   /s/ William S. Friedman    
 
                 
 
William S. Friedman    
 
                  CEO    

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)

                  VISTA GRANDE:   TAMPA PALMS TARRAGON, LLC    
 
                    By:   Tarragon Corporation, manager    
 
               
 
      By:   /s/ William S. Friedman    
 
         
 
William S. Friedman    
 
          CEO    
 
                MIDWAY MILLS:   MIDWAY MILLS PARTNERS, L.P.    
 
                    By:   Tarragon Corporation, manager    
 
               
 
      By:   /s/ William S. Friedman    
 
         
 
William S. Friedman    
 
          CEO    
 
                PURCHASER:   BREOF INVESTORS LLC    
 
                    By:   /s/ Steven H. Ganeless                          
Steven H. Ganeless             Senior Vice President    

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)

                  ESCROW HOLDER:   CHICAGO TITLE INSURANCE COMPANY    
 
                    By:   /s/ Elliot L. Hurwitz                           Name:
Elliot L. Hurwitz             Title: Chief Commercial Counsel    

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “A”
LEGAL DESCRIPTION

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “B”
CONTRACTS

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “C”
SPECIAL WARRANTY DEED
[Florida Form]
Prepared by:
Charles D. Rubenstein, Esq.
Tarragon Corporation
423 West 55th Street, 12th Floor
New York, New York 10019
Return to:
J. Philip Rosen, Esq.
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Tax Parcel I.D. No.:                     
Grantee’s FEIN No.:                     
SPECIAL WARRANTY DEED

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     THIS SPECIAL WARRANTY DEED, made this ___ day of ___, 2007, by
                                        , a
                                        , having an address of 423 West 55th
Street, 12th Floor, New York, New York 10019 (“Grantor”), in favor of
                                        , a Delaware limited liability company,
having an address c/o                     ,
                                         (“Grantee”).

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     WITNESSETH, that Grantor, for and in consideration of the sum of Ten
Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, by these presents does
GRANT, SELL and CONVEY unto Grantee, its successors and assigns the following
described real property:
     Being that certain tract of land located in                     ,
                     and being more particularly described on Schedule A
attached hereto and made a part hereof, together with all improvements,
buildings, or fixtures situated or located thereon, and all appurtenant rights,
privileges or easements belonging or in any way relating thereto, including but
not limited to, all interest, if any, of Grantor in any land lying in or under
the bed of any highway, avenue, street, road, alley, easement or right-of-way,
open or proposed, in, on, across, abutting or adjacent to the property described
on Schedule A hereto, together with all of Grantor’s right, title and interest
to any strips and gores within or bounding the property described on Schedule A
attached hereto (all of said property and interest being collectively referred
to herein as the “Property”).
     TO HAVE AND TO HOLD the Property, together with any and all the rights and
appurtenances thereto in anywise belonging to Grantor, unto Grantee, its
successors and assigns FOREVER. Grantor, (a) for itself and its successors, does
covenant, promise and agree, to and with Grantee that Grantor has not done or
suffered to be done, anything whereby the Property hereby granted is, or may be,
in any manner encumbered or charged, except as set forth in Schedule B hereto
and (b) does hereby warrant and agree to defend title to the Property against
the lawful claims of all persons claiming by, through or under Grantor, but not
otherwise, subject in each case only to the matters described in Schedule B
hereto, but without intent to reimpose the same to the extent such matters have
expired or been extinguished by law or otherwise.
     IN WITNESS WHEREOF, Grantor has caused its name to be signed to these
presents the day and year first above written.
Witnessed:

                                      By:   Tarragon Corporation, manager
 
                       
By:
              By:                              
Name:
                  Name:    
 
                       
 
                  Title:    
 
                       
By:
                       
 
                       
Name:
                       
 
                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     The foregoing instrument was acknowledged before me on
                    , by                                         , the  
                     of                                           , the
                     of                                         , a
                                                              . He is personally
known to me.

               
 
       
 
  Notary Public, State of    
 
       
 
       
 
  Name printed:    
 
       
 
       
 
  My Commission Expires:    
 
       
 
       
 
  Commission No.:    
 
       

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “C”
SPECIAL WARRANTY DEED
[Texas Form]
Return to:
J. Philip Rosen, Esq.
Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Tax Parcel I.D. No.:                     
Grantee’s FEIN No.:                     
SPECIAL WARRANTY DEED

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

KNOW ALL MEN BY THESE PRESENTS:
     THIS SPECIAL WARRANTY DEED, made this ___ day of ___, 2007, by
                                        , a                     , having an
address of 423 West 55th Street, 12th Floor, New York, New York 10019
(“Grantor”), in favor of                                         , a Delaware
limited liability company, having an address c/o                     ,
                                         (“Grantee”).

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     WITNESSETH, that Grantor, for and in consideration of the sum of Ten
Dollars ($10.00) in hand paid and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, by these presents does
GRANT, SELL and CONVEY unto Grantee, its successors and assigns the following
described real property:
     Being that certain tract of land located in                     ,
                     and being more particularly described on Schedule A
attached hereto and made a part hereof, together with all improvements,
buildings, or fixtures situated or located thereon, and all appurtenant rights,
privileges or easements belonging or in any way relating thereto, including but
not limited to, all interest, if any, of Grantor in any land lying in or under
the bed of any highway, avenue, street, road, alley, easement or right-of-way,
open or proposed, in, on, across, abutting or adjacent to the property described
on Schedule A hereto, together with all of Grantor’s right, title and interest
to any strips and gores within or bounding the property described on Schedule A
attached hereto (all of said property and interest being collectively referred
to herein as the “Property”).
     TO HAVE AND TO HOLD the Property, together with any and all the rights and
appurtenances thereto in anywise belonging to Grantor, unto Grantee, its
successors and assigns FOREVER. Grantor, (a) for itself and its successors, does
covenant, promise and agree, to and with Grantee that Grantor has not done or
suffered to be done, anything whereby the Property hereby granted is, or may be,
in any manner encumbered or charged, except as set forth in Schedule B hereto
and (b) does hereby warrant and agree to defend title to the Property against
the lawful claims of all persons claiming by, through or under Grantor, but not
otherwise, subject in each case only to the matters described in Schedule B
hereto, but without intent to reimpose the same to the extent such matters have
expired or been extinguished by law or otherwise.
     IN WITNESS WHEREOF, Grantor has caused its name to be signed to these
presents the day and year first above written.
Witnessed:

                                      By: Tarragon Corporation, manager
 
                       
By:
              By:                              
Name:
                  Name:    
 
                       
 
                  Title:    
By:
                       
 
                       
Name:
                       
 
                       

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)

             
STATE OF NEW YORK
    )      
 
    )     ss.:
COUNTY OF NEW YORK
    )      

     The foregoing instrument was acknowledged before me on
                    , by                                         , the
                     of                                           , the
                     of                                           , a  
                                         . He is personally known to me.

               
 
       
 
  Notary Public, State of    
 
       
 
       
 
  Name printed:    
 
       
 
       
 
  My Commission Expires:    
 
       
 
       
 
  Commission No.:    
 
       

[NOTARIAL SEAL]

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “D”
ASSIGNMENT AND ASSUMPTION OF LEASES AND DEPOSITS
     THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND DEPOSITS (the “Assignment”) is
made as of                     , 2007, by and between OCALA TARRAGON, LLC, a
Florida limited liability company (“Assignor”), whose address is 423 West 55th
Street, 12th Floor, New York, New York 10019, and                     , an
                     (“Assignee”), whose mailing address
is                                          .
Introductory Provisions:
     The following provisions form a part of this Assignment:
     A. Assignor and/or Assignor’s predecessor in title heretofore entered into
certain leases with tenants covering spaces located in those certain buildings
on certain land situated in Ocala, Florida (the “Property”) and described in
Exhibit “A” which is attached hereto and incorporated herein by reference for
all purposes.
     B. Assignor represents that attached hereto as Exhibit “B” and incorporated
herein by reference for all purposes is a true and correct copy of a current
rent roll listing all leases affecting the Property or any portion thereof
presently in force (collectively, the “Leases”).
     C. Assignee desires to acquire from Assignor, and Assignor desires to
convey and assign to Assignee, the Leases and all security deposits, pet
deposits and other refundable deposits currently held by Assignor under the
Leases (the “Deposits”) and all of the rights, benefits and privileges of the
lessor under the Leases and the Deposits in connection with Assignee’s
acquisition of the Property from Assignor.
     THEREFORE, in consideration of the foregoing and the agreements and
covenants herein set forth, together with the sum of Ten Dollars ($10.00) and
other good and valuable consideration this day paid and delivered by Assignee to
Assignor, the receipt and sufficiency of which are hereby acknowledged by
Assignor, Assignor does hereby ASSIGN, TRANSFER, SET OVER, CONVEY and DELIVER
unto Assignee all of Assignor’s right, title and interest in and to all of the
Leases and Deposits pertaining to the Property, and all of the rights, benefits
and privileges of the lessor under the Leases and/or Deposits including without
limitation those with respect to all security deposits and prepaid rentals, but
subject to all terms, conditions, reservations and limitations set forth in the
Leases (the Leases, Deposits properties, rights and interests, subject as
aforesaid, being hereinafter collectively referred to as the “Assigned Leases”).
     TO HAVE AND TO HOLD the Assigned Leases unto Assignee, and Assignee’s
successors, and assigns forever, and Assignor does hereby bind Assignor, and
Assignor’s successors and assigns, to warrant and forever defend the Assigned
Leases unto Assignee, and

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
Assignee’s successors and assigns, against every person whomsoever lawfully
claiming or to claim the same, or any part thereof, by, through or under
Assignor, but not otherwise.
     Assignee hereby assumes and agrees to perform all of the terms, covenants
and conditions of the Assigned Leases on the part of the lessor therein required
to be performed from and after the date hereof including, but not limited to,
the obligation to repay to the lessees thereunder, in accordance with the terms
of the Assigned Leases, any and all Deposits and prepaid rentals, to the extent
(and only to the extent) of the amount of cash delivered by Assignor to Assignee
with respect to such Deposits and prepaid rentals. Assignor shall not be
responsible to the lessees under the Leases for the discharge or performance of
any duties or obligations to be performed or discharged by the lessor thereunder
after the date hereof, except for repayment of Deposits owed to Tenants in
excess of amounts thereof actually delivered or credited to Assignee.
     Assignee hereby agrees to indemnify and hold harmless Assignor from and
against any and all damages, loss, cost or expenses (including but not limited
to reasonable attorneys fees) resulting by reason of Assignee’s failure to
perform any of the obligations assumed by Assignee hereunder arising from and
after the date hereof. Assignor hereby agrees to indemnify and hold harmless
Assignee from and against any and all damages, loss, cost or expenses (including
but not limited to reasonable attorney fees) resulting by reason of Assignor’s
failure to perform any of the obligations assumed by Assignor hereunder arising
from any claims brought by third parties for injury or damage to person or
property occurring on or about the Property prior to the date hereof. The
foregoing indemnifications shall survive for a period of six months after the
date hereof and shall thereafter expire.
     All of the covenants, terms and conditions set forth herein shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may only be modified,
altered, amended, or terminated by the written agreement of Assignor and
Assignee. If any term, covenant or condition of this Assignment shall be held to
be invalid, illegal or unenforceable in any respect, this Assignment shall be
construed without such provision. This Assignment shall be governed by and
construed under the laws of the state in which the Property is located without
regard to the principles of conflicts of law.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     IN WITNESS WHEREOF, Assignor and Assignee have duly executed this
Assignment as of the day first above written.

              ASSIGNOR:   OCALA, LLC
 
                By:   Tarragon Ocala Development Corp., manager
 
           
 
      By:    
 
           
 
          Charles D. Rubenstein,
 
          Executive Vice President
 
           
ASSIGNEE:
           
 
  By:                  
 
  Name:                  
 
  Title:                  

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “E”
BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT
     THIS BLANKET CONVEYANCE, BILL OF SALE AND ASSIGNMENT (the “Assignment”),
dated as of                     , 2007 is executed by and between OCALA
TARRAGON, LLC, a Florida limited liability company (“Assignor”), whose address
is 423 West 55th Street, 12th Floor, New York, New York 10019, and
                     , an                       (“Assignee”), whose mailing
address is                                            .
Introductory Provisions:
     The following provisions form a part of this Assignment:
     Assignor and Assignee are parties to that certain Purchase and Sale
Agreement dated as of October ___, 2007 (the “Agreement”), which provides, among
other things, for the sale by Assignor to Assignee of that certain land (the
“Land”) lying and being situated in Ocala, Florida and described on Exhibit “A”
which is attached hereto and incorporated herein by reference for all purposes,
together with the buildings on the Land (the said Land and the improvements
thereon being herein referred to as the “Property”), and the execution of this
Assignment.
     It is the desire of Assignor hereby to sell, assign, transfer and convey to
Assignee all of Assignor’s rights, titles and interests in the below described
items.
     THEREFORE, in consideration of the foregoing and Ten Dollars ($10.00) and
other good and valuable consideration in hand paid by Assignee to Assignor, the
receipt and sufficiency of which are hereby acknowledged and confessed by
Assignor, Assignor does hereby ASSIGN, SELL, TRANSFER, SET OVER and DELIVER to
Assignee all of the following items listed in (a) through and including (f)
below, (collectively, the “Assigned Properties”):
     (a) all of Assignor’s rights, titles and interests in all appliances,
equipment, machinery, fixtures and other personal property of every nature and
description used in connection with the Property, which are not owned by any of
the tenants in the Property and which are in the possession of Assignor,
including without limitation, the personal property described on Exhibit “C”
attached hereto and incorporated herein by reference for all purposes;
     (b) all of Assignor’s rights, titles and interests in any and all, if any,
rights to the air space above the Property, all zoning entitlements, development
rights and appurtenances accruing to the Property (and/or the Assignor with
respect to the Property) under, or by reason of, any applicable zoning ordinance
or other laws;
     (c) all books, records and tenant lists for the Property owned by Assignor
and in the possession or control of Assignor, together with any and all, files,
reports, surveys, studies,

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
and/or budgets owned by Assignor in connection with the ownership, operation,
maintenance and/or management of the Property, and in the possession or control
of Assignor; and
     (d) any and all, if any, architectural, electrical, mechanical, plumbing
and other plans and specifications and soil reports, grading plans and
topographical maps produced in connection with the construction, repair and
maintenance of the Property (including all revisions and supplements thereto),
which are not owned by any of the tenants and are in the possession or control
of Assignor.
     This Assignment is made subject to the permitted encumbrances set forth in
Exhibit “B” hereto, to the extent the same are valid and subsisting and affect
the Assigned Properties (the “Permitted Encumbrances”).
     TO HAVE AND TO HOLD the Assigned Properties unto Assignee, and Assignee’s
successors and assigns forever, and Assignor does hereby bind Assignor, and
Assignor’s successors and assigns, to WARRANT and FOREVER DEFEND, all and
singular the Assigned Properties unto Assignee, and Assignee’s successors and
assigns, against every person whomsoever lawfully claiming or to claim the same,
or any part thereof, by, through or under Assignor, but not otherwise; subject,
however, to the Permitted Encumbrances.
     Assignor hereby represents, warrants, covenants and agrees with Assignee
that Assignor is the owner of the personal property described on Exhibit “C”
attached hereto and incorporated by reference, which personal property is free
and clear of any and all liens, security interests or encumbrances, except as
described on Exhibit “B” attached hereto and incorporated herein by reference.
EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENT, ASSIGNEE TAKES THE ASSIGNED
PROPERTIES “AS IS”, “WHERE IS” AND WITH “ALL FAULTS”. EXCEPT AS OTHERWISE SET
FORTH HEREIN AND IN THE AGREEMENT, ASSIGNOR HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATIONS AS TO THE PHYSICAL CONDITION, OPERATION OR ANY OTHER MATTER
AFFECTING OR RELATED TO THE ASSIGNED PROPERTIES, AND BY ITS ACCEPTANCE OF THIS
ASSIGNMENT, ASSIGNEE HEREBY EXPRESSLY ACKNOWLEDGES THAT NO SUCH REPRESENTATIONS
HAVE BEEN MADE. ASSIGNOR EXPRESSLY DISCLAIMS AND BY ITS ACCEPTANCE OF THIS
ASSIGNMENT, ASSIGNEE ACKNOWLEDGES AND ACCEPTS THAT ASSIGNOR HAS DISCLAIMED TO
THE MAXIMUM EXTENT PERMITTED BY LAW, ANY AND ALL REPRESENTATIONS, WARRANTIES OR
GUARANTIES OF ANY KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, EXCEPT AS OTHERWISE
SET FORTH HEREIN AND IN THE AGREEMENT, CONCERNING THE ASSIGNED PROPERTIES,
INCLUDING WITHOUT LIMITATION: (I) THE VALUE, CONDITION, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR
PURPOSE OF THE ASSIGNED PROPERTIES, (ii) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS INCORPORATED INTO ANY OF THE ASSIGNED PROPERTIES AND
(iii) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ASSIGNED PROPERTIES. EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENT, ASSIGNOR IS
NOT LIABLE OR BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, OR INFORMATION PERTAINING TO THE ASSIGNED PROPERTIES FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
     If any term, covenant or condition of this Assignment shall be held to be
invalid, illegal or unenforceable in any respect, this Assignment shall be
construed without such provision. This Assignment shall be governed by and
construed under the laws of the state in which the Property is located without
regard to the principles of conflicts of law.
     EXECUTED this ___ day of October, 2007.

              ASSIGNOR:   OCALA TARRAGON, LLC
 
                By:   Tarragon Ocala Development Corp., manager
 
           
 
      By:    
 
           
 
          Charles D. Rubenstein,
 
          Executive Vice President
 
           
ASSIGNEE:
           
 
  By:                  
 
  Name:                  
 
  Title:                  

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “F”
GENERAL ASSIGNMENT AND ASSUMPTION
     THIS GENERAL ASSIGNMENT AND ASSUMPTION (the “Assignment”) is made as of
                    , 2007 by and between OCALA TARRAGON, LLC, a Florida limited
liability company (“Assignor”), whose address is 423 West 55th Street, 12th
Floor, New York, New York 10019, and                     , an
                     (“Assignee”), whose mailing address
is                                         .
W I T N E S S E T H :
     WHEREAS, Assignor and Assignee are parties to that certain Purchase and
Sale Agreement dated as of October ___, 2007 (the “Agreement”), which provides,
among other things, for the sale by Assignor to Assignee of that certain tract
of land located in Florida, as more particularly described on Exhibit “A”
attached hereto and made part hereof for all purposes together with the
Apartment Complex located thereon (the “Property”), and the execution and
delivery of this Assignment; and
     WHEREAS, the Agreement requires Assignor to assign to Assignee all of
Assignor’s rights, titles and interests in all Contracts, Licenses and Permits
and Warranties and Guaranties (as such terms are defined below in this
Assignment) owned by Assignor and requires Assignee to assume Assignor’s
obligations thereunder;
     THEREFORE, in consideration of the foregoing and the agreements and
covenants herein set forth, together with the sum of Ten Dollars ($10.00) and
other good and valuable consideration this day paid and delivered by Assignee to
Assignor, the receipt and sufficiency of all of which are hereby acknowledged by
Assignor, Assignor does hereby ASSIGN, TRANSFER, CONVEY, SET OVER and DELIVER
unto Assignee all of Assignor’s right, title and interest in and to the
following (collectively, the “Assigned Properties”):
     (a) any and all agreements between Assignor and any third party affecting
the Property, as more particularly described on Exhibit “C” attached hereto and
made a part hereof for all purposes (the “Contracts”);
     (b) any and all building, construction, land use, environmental, zoning and
other certificates, licenses, certificates of compliance, certificates of
occupancy, consents, authorizations, permits and building inspection approvals
issued or granted by any Governmental Entity (as such term is defined in the
Agreement) running to the benefit of the Property, Assignor and/or Assignor’s
predecessors in interest and any covenants, conditions and restrictions,
reciprocal easement agreements, access easement agreements and other common or
planned development agreements or documents necessary for or in connection with
the use, construction, ownership or operation of any of the Property
(collectively, the “Licenses and Permits”); and

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
     (c) any and all unexpired warranties and guaranties and payment and/or
performance bonds required to be provided under the Contracts and run to the
benefit of Assignor in connection with the construction, renovation and/or
operation of the Property (the “Warranties and Guaranties”).
     This Assignment is made subject to the permitted encumbrances set forth in
Exhibit “B” hereto, to the extent the same are valid and subsisting and affect
the Assigned Properties (the “Permitted Encumbrances”).
     TO HAVE AND TO HOLD all and singular the Assigned Properties unto Assignee,
and Assignee’s successors, and assigns forever, and Assignor does hereby bind
Assignor, and Assignor’s successors and assigns, to warrant and forever defend
all and singular the Assigned Properties unto Assignee, and Assignee’s
successors and assigns, against every person whomsoever lawfully claiming or to
claim the same, or any part thereof, by, through or under Assignor, but not
otherwise; subject, however, to the Permitted Encumbrances.
     Assignee hereby assumes all of the obligations of Assignor arising under
the Contracts, Licenses and Permits and Warranties and Guaranties required to be
performed from and after the Closing Date, the Villa Tuscany Closing Date or the
Deerwood Village Closing Date, as applicable (but not those required to be
performed prior thereto).
     Assignee hereby agrees to indemnify and hold harmless Assignor from and
against any and all loss, liability, cost, claim, damage or expense incurred to
enforce any rights and/or secure any remedies under this Assignment resulting by
reason of the failure of Assignee to perform its obligations arising under the
Assigned Properties from and after the Closing Date, the Villa Tuscany Closing
Date or the Deerwood Village Closing Date, as applicable, and/or Assignee’s
failure to perform its obligations under this Assignment. Assignor hereby agrees
to indemnify and hold harmless Assignee from and against any and all loss,
liability, cost, claim, damage or expense incurred to enforce any rights and/or
secure any remedies under this Assignment resulting by reason of the failure of
Assignor to perform its obligations arising under the Assigned Properties prior
to Closing Date, the Villa Tuscany Closing Date or the Deerwood Village Closing
Date, as applicable, and/or Assignor’s failure to perform its obligations under
this Assignment. Assignor will cooperate with Assignee to secure performance by
any warrantor or guarantor for any work Assignee believes should be performed
pursuant to any of the Warranties and Guaranties. The foregoing indemnification
shall survive for a period of twelve months after the date hereof and shall
thereafter expire.
EXCEPT AS OTHERWISE PROVIDED IN THE AGREEMENT, ASSIGNEE TAKES THE ASSIGNED
PROPERTIES “AS IS”, “WHERE IS” AND WITH “ALL FAULTS”. EXCEPT AS OTHERWISE SET
FORTH HEREIN AND IN THE AGREEMENT, ASSIGNOR HAS NOT MADE AND DOES NOT MAKE ANY
REPRESENTATIONS AS TO THE PHYSICAL CONDITION, OPERATION OR ANY OTHER MATTER
AFFECTING OR RELATED TO THE PERSONAL PROPERTY AND/ OR THE ASSIGNED PROPERTIES,
AND BY ITS ACCEPTANCE OF THIS ASSIGNMENT, ASSIGNEE HEREBY EXPRESSLY ACKNOWLEDGES
THAT NO SUCH REPRESENTATIONS HAVE BEEN MADE.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
ASSIGNOR EXPRESSLY DISCLAIMS AND BY ITS ACCEPTANCE OF THIS ASSIGNMENT, ASSIGNEE
ACKNOWLEDGES AND ACCEPTS THAT ASSIGNOR HAS DISCLAIMED TO THE MAXIMUM EXTENT
PERMITTED BY LAW, ANY AND ALL REPRESENTATIONS, WARRANTIES OR GUARANTIES OF ANY
KIND, ORAL OR WRITTEN, EXPRESS OR IMPLIED, CONCERNING THE ASSIGNED PROPERTIES,
EXCEPT AS OTHERWISE SET FORTH HEREIN AND IN THE AGREEMENT, INCLUDING WITHOUT
LIMITATION: (i) THE VALUE, CONDITION, MERCHANTABILITY, MARKETABILITY,
PROFITABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR USE OR PURPOSE OF THE
ASSIGNED PROPERTIES, (ii) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS
INCORPORATED INTO ANY OF THE ASSIGNED PROPERTIES AND (iii) THE MANNER, QUALITY,
STATE OF REPAIR OR LACK OF REPAIR OF THE ASSIGNED PROPERTIES. EXCEPT AS
OTHERWISE SET FORTH IN THE AGREEMENT, ASSIGNOR IS NOT LIABLE OR BOUND IN ANY
MANNER BY ANY VERBAL OR WRITTEN STATEMENTS, REPRESENTATIONS, OR INFORMATION
PERTAINING TO THE ASSIGNED PROPERTIES FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
     All of the covenants, terms and conditions set forth herein shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns. This Assignment may only be modified,
altered, amended, or terminated by the written agreement of Assignor and
Assignee. If any term, covenant or condition of this Assignment shall be held to
be invalid, illegal or unenforceable in any respect, this Assignment shall be
construed without such provision. This Assignment shall be governed by and
construed under the laws of the state in which the Property is located without
regard to principles of conflicts of law.
     IN WITNESS WHEREOF, Assignor and Assignee have duly executed this
Assignment as of the day and year first above written.

              ASSIGNOR:   OCALA TARRAGON, LLC
 
                By:   Tarragon Ocala Development Corp., manager
 
           
 
      By:    
 
           
 
          Charles D. Rubenstein,
 
          Executive Vice President
 
           
ASSIGNEE:
           
 
  By:                  
 
  Name:                  
 
  Title:                  

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “G”

         
Ocala Tarragon, LLC
       
423 West 55th Street
       
12th Floor
 
 
   
New York, New York 10019
 
 
   
 
 
 
   
 
       
 
                        , 2007    

         
To:
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

     RE: Your apartment leased at Deerwood Village,_Ocala, Florida (the
“Property”)
Gentlemen:
     This is to inform you that on                     , 2007
                     (“Purchaser”) purchased the Property from (“Seller”), and
that as of such date Purchaser has succeeded to the rights and assumed the
obligations of Seller, as Landlord, under your Lease. The deposit under your
Lease has been transferred to and received by Purchaser.
     Kindly make all future rent payments under the Lease payable to the order
of                     . All rent payments will be collected by the resident
manager and delivered to Purchaser. Formal communications and all inquiries
(including any request for return of security) should be sent to
                                        .

                  Very truly yours,
 
                OCALA TARRAGON, LLC     By:   Tarragon Ocala Development Corp.,
manager
 
           
 
      By:    
 
           
 
          Charles D. Rubenstein,
 
          Executive Vice President

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “H”
RENT ROLL

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “I”
LEGAL PROCEEDINGS
Vista Grande
None
Villa Tuscany
Fannie Mae foreclosure action, which will be dismissed prior to Closing.
Midway Mills
None.
Deerwood Ocala
Wachovia bank foreclosure action, threatened but not yet served. If filed, this
will be dismissed prior to Closing.

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “J”
PERSONAL PROPERTY INVENTORY

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “K”
STANDARD FORM OF APARTMENT LEASE

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “L”
AMENDMENTS TO LEASES
None

 



--------------------------------------------------------------------------------



 



Exhibit 10.23 (Continued)
EXHIBIT “M”
FORM OF MANAGEMENT AGREEMENT

 